exhibit 10.1
 
 
$50,000,000
Global Geophysical Services, Inc.
10.500% Senior Notes Due 2017

 
PURCHASE AGREEMENT
 
March 23, 2012
 
Barclays Capital Inc.
Citigroup Global Markets Inc.
Credit Suisse Securities (USA) LLC
As Representatives of the several
   Initial Purchasers named in Schedule I attached hereto,


c/o Barclays Capital Inc.
745 Seventh Avenue
New York, New York 10019


Ladies and Gentlemen:
 
Global Geophysical Services, Inc., a Delaware corporation (the “Company”),
proposes, upon the terms and conditions set forth in this agreement (this
“Agreement”), to issue and sell to you, as the initial purchasers (the “Initial
Purchasers”), $50 million in aggregate principal amount of its 10.500% Senior
Notes due 2017 (the “Notes”).  The Notes will (i) have terms and provisions that
are summarized in the Offering Memorandum (as defined below), and (ii) are to be
issued pursuant to an Indenture (the “Indenture”) to be entered into among the
Company, the Guarantors (as defined below) and The Bank of New York Mellon Trust
Company, N.A., as trustee (the “Trustee”).  The Company’s obligations under the
Notes, including the due and punctual payment of interest on the Notes, will be
irrevocably and unconditionally guaranteed (the “Guarantees”) by the guarantors
listed in Schedule II hereto (together the “Guarantors”).  As used herein, the
term “Notes” shall include the Guarantees, unless the context otherwise
requires.  This Agreement is to confirm the agreement concerning the purchase of
the Notes from the Company by the Initial Purchasers.
 
1.            Purchase and Resale of the Notes.  The Notes will be offered and
sold to the Initial Purchasers without registration under the Securities Act of
1933, as amended (the “Securities Act”), in reliance on an exemption pursuant to
Section 4(2) under the Securities Act.  The Company and the Guarantors have
prepared a preliminary offering memorandum, dated March 22, 2012 (as amended or
supplemented at the date thereof, including any and all exhibits thereto and
information incorporated by reference therein, the “Preliminary Offering
Memorandum”), a pricing term sheet substantially in the form attached hereto as
Schedule III (the “Pricing Term Sheet”) setting forth the terms of the Notes
omitted from the Preliminary Offering Memorandum and certain other information
and an offering memorandum, dated March 23, 2012 (as amended or supplemented at
the date thereof, including any and all exhibits thereto
 
 
1

--------------------------------------------------------------------------------

 
and information incorporated by reference therein, the “Offering Memorandum”),
setting forth information regarding the Company, the Guarantors, the Notes, the
Exchange Notes (as defined herein), the Guarantees and the Exchange Guarantees
(as defined herein).  The Preliminary Offering Memorandum, as supplemented and
amended as of the Applicable Time (as defined below), together with the Pricing
Term Sheet and any of the documents listed on Schedule IV(A) hereto are
collectively referred to as the “Pricing Disclosure Package”.  The Company and
the Guarantors hereby confirm that they have authorized the use of the Pricing
Disclosure Package and the Offering Memorandum in connection with the offering
and resale of the Notes by the Initial Purchasers.  Unless stated to the
contrary, any references herein to the terms “amend”, “amendment” or
“supplement” with respect to the Pricing Disclosure Package, the Preliminary
Offering Memorandum and the Offering Memorandum shall be deemed to refer to and
include any information filed under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), subsequent to the Closing Date that is
incorporated by reference therein.
 
“Applicable Time” means 12:15 p.m. (New York City time) on the date of this
Agreement.
 
You have advised the Company that you will offer and resell (the “Exempt
Resales”) the Notes purchased by you hereunder on the terms set forth in each of
the Pricing Disclosure Package and the Offering Memorandum, as amended or
supplemented, solely to (i) persons whom you reasonably believe to be “qualified
institutional buyers” as defined in Rule 144A under the Securities Act (“QIBs”),
and (ii) outside the United States to certain persons who are not U.S. Persons
(as defined in Regulation S under the Securities Act (“Regulation S”)) (such
persons, “Non-U.S. Persons”) in offshore transactions in reliance on Regulation
S.  As used herein, the terms “offshore transaction” and “United States” have
the meanings assigned to them in Regulation S.  Those persons specified in
clauses (i) and (ii) are referred to herein as “Eligible Purchasers”.
 
Holders (including subsequent transferees) of the Notes will have the
registration rights set forth in the registration rights agreement (the
“Registration Rights Agreement”) among the Company, the Guarantors and the
Representatives, to be dated March 28, 2012, for so long as such Notes
constitute “Transfer Restricted Securities” (as defined in the Registration
Rights Agreement).  Pursuant to the Registration Rights Agreement, the Company
and the Guarantors will agree to file with the Securities and Exchange
Commission (the “Commission”) under the circumstances set forth therein, a
registration statement under the Securities Act relating to the Company’s
10.500% Senior Notes due 2017 (the “Exchange Notes”) and the Guarantors’
Exchange Guarantees (the “Exchange Guarantees”) to be offered in exchange for
the Notes and the Guarantees.  Such portion of the offering is referred to as
the “Exchange Offer”.
 
2.            Representations, Warranties and Agreements of the Company and the
Guarantors.  The Company and each of the Guarantors, jointly and severally,
represent, warrant and agree as follows:
 
(a) When the Notes and Guarantees are issued and delivered pursuant to this
Agreement, such Notes and Guarantees will not be of the same class (within the
meaning of Rule 144A under the Securities Act) as securities of the Company or
the Guarantors that are listed on a national securities exchange registered
under Section 6 of the Exchange Act or that are quoted in a United States
automated inter-dealer quotation system.
 
 
2

--------------------------------------------------------------------------------

 
(b) Assuming the accuracy of the representations and warranties of the Initial
Purchasers in Section 3(b), the purchase and resale of the Notes pursuant hereto
(including pursuant to the Exempt Resales) are exempt from the registration
requirements of the Securities Act.
 
(c) No form of general solicitation or general advertising within the meaning of
Regulation D (including, but not limited to, advertisements, articles, notices
or other communications published in any newspaper, magazine or similar medium
or broadcast over television or radio, or any seminar or meeting whose attendees
have been invited by any general solicitation or general advertising) was used
by the Company, the Guarantors, any of their respective affiliates or any of
their respective representatives (other than you, as to whom the Company and the
Guarantors make no representation) in connection with the offer and sale of the
Notes.
 
(d) No directed selling efforts within the meaning of Rule 902 under the
Securities Act were used by the Company, the Guarantors or any of their
respective representatives (other than you, as to whom the Company and the
Guarantors make no representation) with respect to Notes sold outside the United
States to Non-U.S. Persons, and the Company, any affiliate of the Company and
any person acting on its or their behalf (other than you, as to whom the Company
and the Guarantors make no representation) has complied with and will implement
the “offering restrictions” required by Rule 902 under the Securities Act.
 
(e) Each of the Preliminary Offering Memorandum, the Pricing Disclosure Package
and the Offering Memorandum, each as of its respective date, contains all the
information specified in, and meeting the requirements of, Rule 144A(d)(4) under
the Securities Act.
 
(f) Neither the Company, any Guarantor nor any other person acting on behalf of
the Company or any Guarantor has sold or issued any securities that would be
integrated with the offering of the Notes contemplated by this Agreement
pursuant to the Securities Act, the rules and regulations thereunder or the
interpretations thereof by the Commission.  The Company and the Guarantors will
take reasonable precautions designed to insure that any offer or sale, direct or
indirect, in the United States or to any U.S. person (as defined in Rule 902
under the Securities Act), of any Notes or any substantially similar security
issued by the Company or any Guarantor, within six months subsequent to the date
on which the distribution of the Notes has been completed (as notified to the
Company by the Initial Purchasers), is made under restrictions and other
circumstances reasonably designed not to affect the status of the offer and sale
of the Notes in the United States and to U.S. persons contemplated by this
Agreement as transactions exempt from the registration provisions of the
Securities Act, including any sales pursuant to Rule 144A under, or Regulations
D or S of, the Securities Act.
 
(g) The Preliminary Offering Memorandum, the Pricing Disclosure Package and the
Offering Memorandum have been prepared by the Company and the Guarantors for use
by the Initial Purchasers in connection with the Exempt Resales.  No order or
decree preventing the use of the Preliminary Offering Memorandum, the Pricing
Disclosure Package or the Offering Memorandum, or any order asserting that the
transactions contemplated by this Agreement are subject to the registration
requirements of the Securities Act has been issued, and no proceeding for that
purpose has commenced or is pending or, to the knowledge of the Company or any
of the Guarantors is contemplated.
 
 
3

--------------------------------------------------------------------------------

 
(h) The Offering Memorandum will not, as of its date or as of the Closing Date,
contain an untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that no representation or
warranty is made as to information contained in or omitted from the Offering
Memorandum in reliance upon and in conformity with written information furnished
to the Company through the Representatives by or on behalf of any Initial
Purchaser specifically for inclusion therein, which information is specified in
Section 8(e).
 
(i) The Pricing Disclosure Package did not, as of the Applicable Time, contain
an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that no
representation or warranty is made as to information contained in or omitted
from the Pricing Disclosure Package in reliance upon and in conformity with
written information furnished to the Company through the Representatives by or
on behalf of any Initial Purchaser specifically for inclusion therein, which
information is specified in Section 8(e).
 
(j) The Company has not made any offer to sell or solicitation of an offer to
buy the Notes that would constitute a “free writing prospectus” (if the offering
of the Notes was made pursuant to a registered offering under the Securities
Act), as defined in Rule 405 under the Securities Act (a “Free Writing Offering
Document”) without the prior consent of the Representatives; any such Free
Writing Offering Document the use of which has been previously consented to by
the Initial Purchasers is listed on Schedule IV.
 
(k) The Pricing Disclosure Package, when taken together with each Free Writing
Offering Document listed in Schedule IV(B) hereto, did not, as of the Applicable
Time, contain an untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that no representation or
warranty is made as to information contained in or omitted from the Pricing
Disclosure Package (or Free Writing Offering Document listed in Schedule IV(B)
hereto) in reliance upon and in conformity with written information furnished to
the Company through the Representatives by or on behalf of any Initial Purchaser
specifically for inclusion therein, which information is specified in Section
8(e).
 
(l) The Company has been duly incorporated and is existing and in good standing
under the laws of the State of Delaware, with corporate power and authority to
own its properties and conduct its business as described in the Pricing
Disclosure Package; and the Company is duly qualified to do business as a
foreign corporation in good standing in all other jurisdictions in which its
ownership or lease of property or the conduct of its business requires such
qualification, except for such jurisdictions where the failure to so qualify or
to be in good standing would not, individually or in the aggregate, have a
material adverse effect on the condition, financial or otherwise, or in the
earnings, business, operations, properties or prospects, whether or not arising
from transactions in the ordinary course of business, of the Company and its
subsidiaries considered as one entity (a “Material Adverse Effect”).
 
 
4

--------------------------------------------------------------------------------

 
(m) Each subsidiary of the Company has been duly incorporated and is existing
and in good standing under the laws of the jurisdiction of its incorporation,
with power and authority (corporate and other) to own its properties and conduct
its business as described in the Pricing Disclosure Package; and each subsidiary
of the Company is duly qualified to do business as a foreign corporation in good
standing in all other jurisdictions in which its ownership or lease of property
or the conduct of its business requires such qualification, except for such
jurisdictions where the failure to so qualify or to be in good standing would
not, individually or in the aggregate, have a Material Adverse Effect; all of
the issued and outstanding capital stock of each subsidiary of the Company has
been duly authorized and validly issued and is fully paid and nonassessable; and
at the Closing Date, other than Global Geophysical Services Arabia Ltd., of
which the Company owns 98% of the outstanding equity interests, and Paisano
Lease Co., Inc., of which the Company owns 80% of the outstanding shares of
capital stock, the Company owns 100% of the outstanding partnership interests,
membership interests or capital stock, as the case may be, in each subsidiary,
directly or through subsidiaries, free from liens, encumbrances and defects,
except for (i) any liens created, arising under or securing the Credit
Agreement, dated as of April 30, 2010, by and among the Company and Bank of
America, N.A., as administrative agent, swingline lender and L/C issuer and the
lender parties thereto and (ii) encumbrances arising under that certain Joint
Venture Agreement by and between the Company and MMS Holdings Group, LLC dated
as of April 12, 2010, as supplemented by the Correction Addendum between such
parties dated November 5, 2010. Except as set forth on Schedule V, the Company
does not own or control, directly or indirectly, any corporation, association or
other entity other than (i) the subsidiaries listed on Exhibit 21 to the
Company’s Annual Report on Form 10-K for the most recent fiscal year or (ii) an
entity in which the Company, directly or indirectly, owns not greater than a 10%
voting interest and whose business is not material to the business of the
Company.
 
(n) The Company has an authorized capitalization as set forth in each of the
Pricing Disclosure Package and the Offering Memorandum, and all of the issued
shares of capital stock of the Company have been duly authorized and validly
issued and are fully paid and non-assessable.
 
(o) The Company and each Guarantor has all requisite corporate power and
authority to execute, deliver and perform its obligations under the
Indenture.  The Indenture has been duly and validly authorized by the Company
and the Guarantors, and assuming due authorization, execution and delivery by
the Trustee, constitutes the valid and binding agreement of the Company and the
Guarantors, enforceable against the Company and the Guarantors in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
fraudulent conveyance, insolvency, reorganization, moratorium, and other laws
relating to or affecting creditors’ rights generally and by general equitable
principles (regardless of whether such enforceability is considered in a
proceeding in equity or at law).  No qualification of the Indenture under the
Trust Indenture Act of 1939 (the “Trust Indenture Act”) is required in
connection with the offer and sale of the Notes contemplated hereby or in
connection with the Exempt Resales.  The Indenture conforms to the description
thereof in each of the Pricing Disclosure Package and the Offering Memorandum.
 
 
5

--------------------------------------------------------------------------------

 
(p) The Company has all requisite corporate power and authority to execute,
issue, sell and perform its obligations under the Notes.  The Notes have been
duly authorized by the Company and, when duly executed by the Company in
accordance with the terms of the Indenture, assuming due authentication of the
Notes by the Trustee, upon delivery to the Initial Purchasers against payment
therefor in accordance with the terms hereof, will be validly issued and
delivered and will constitute valid and binding obligations of the Company
entitled to the benefits of the Indenture, enforceable against the Company in
accordance with their terms, except as such enforceability may be limited by
bankruptcy, fraudulent conveyance, insolvency, reorganization, moratorium, and
other laws relating to or affecting creditors’ rights generally and by general
equitable principles (regardless of whether such enforceability is considered in
a proceeding in equity or at law).  The Notes will conform in all material
respects to the description thereof in each of the Pricing Disclosure Package
and the Offering Memorandum.
 
(q) The Company has all requisite corporate power and authority to execute,
issue and perform its obligations under the Exchange Notes.  The Exchange Notes
have been duly and validly authorized by the Company and if and when issued and
authenticated in accordance with the terms of the Indenture and delivered in
accordance with the Exchange Offer provided for in the Registration Rights
Agreement, will be validly issued and delivered and will constitute valid and
binding obligations of the Company entitled to the benefits of the Indenture,
enforceable against the Company in accordance with their terms, except as such
enforceability may be limited by bankruptcy, fraudulent conveyance, insolvency,
reorganization, moratorium, and other laws relating to or affecting creditors’
rights generally and by general equitable principles (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
 
(r) Each Guarantor has all requisite corporate, partnership or limited liability
company power and authority, as applicable, to execute, issue and perform its
obligations under the Guarantees.  The Guarantees have been duly and validly
authorized by the Guarantors and when the Indenture is duly executed and
delivered by the Guarantors in accordance with its terms and upon the due
execution, authentication and delivery of the Notes in accordance with the
Indenture and the issuance of the Notes in the sale to the Initial Purchasers
contemplated by this Agreement, will constitute valid and binding obligations of
the Guarantors, enforceable against the Guarantors in accordance with their
terms, except as such enforceability may be limited by bankruptcy, fraudulent
conveyance, insolvency, reorganization, moratorium, and other laws relating to
or affecting creditors’ rights generally and by general equitable principles
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).  The Guarantees will conform in all material respects to the
description thereof in each of the Pricing Disclosure Package and the Offering
Memorandum.
 
(s) Each Guarantor has all requisite corporate, partnership or limited liability
company power and authority, as applicable, to execute, issue and perform its
obligations under the Exchange Guarantees.  The Exchange Guarantees have been
duly and validly authorized by the Guarantors and when the Indenture is duly
executed and delivered by the Guarantors in accordance with its terms and upon
the due execution and authentication of the Exchange Notes in accordance with
the Indenture and the issuance and delivery of the Exchange Notes in the
Exchange Offer contemplated by the Registration Rights Agreement, will be
validly issued and delivered and will constitute valid and binding obligations
of the Guarantors entitled to the benefits of the Indenture, enforceable against
the Guarantors in accordance with their terms, except as such enforceability may
be limited by bankruptcy, fraudulent conveyance, insolvency, reorganization,
moratorium, and other laws relating to or affecting creditors’ rights generally
and by general equitable principles (regardless of whether such enforceability
is considered in a proceeding in equity or at law).
 
 
6

--------------------------------------------------------------------------------

 
(t) The Company and each Guarantor has all requisite corporate, partnership or
limited liability company power and authority, as applicable, to execute,
deliver and perform its obligations under the Registration Rights
Agreement.  The Registration Rights Agreement has been duly and validly
authorized by the Company and the Guarantors and, when executed and delivered by
the Company and each Guarantor in accordance with the terms hereof and thereof,
will be validly executed and delivered and (assuming the due authorization,
execution and delivery thereof by you) will be the legally valid and binding
obligation of the Company and each Guarantor in accordance with the terms
thereof, enforceable against the Company and each Guarantor in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium and other similar laws relating to or
affecting creditor’s rights generally, by general equitable principles
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and, as to rights of indemnification and contribution, by
principles of public policy.  The Registration Rights Agreement will conform to
the description thereof in each of the Pricing Disclosure Package and the
Offering Memorandum.
 
(u) The Company and each Guarantor has all requisite corporate power to execute,
deliver and perform its obligations under this Agreement.  This Agreement has
been duly and validly authorized, executed and delivered by the Company and each
of the Guarantors.
 
(v) The issue and sale of the Notes and the Guarantees, the execution, delivery
and performance by the Company and the Guarantors of the Notes, the Guarantees,
the Exchange Notes, the Exchange Guarantees, the Indenture, the Registration
Rights Agreement and this Agreement, the application of the proceeds from the
sale of the Notes as described under “Use of Proceeds” in each of the Pricing
Disclosure Package and the Offering Memorandum and the consummation of the
transactions contemplated hereby and thereby, will not (i) conflict with or
result in a breach or violation of any of the terms or provisions of, impose any
lien, charge or encumbrance upon any property or assets of the Company, the
Guarantors or their respective subsidiaries, or constitute a default under, any
indenture, mortgage, deed of trust, loan agreement, license, lease or other
agreement or instrument to which the Company, the Guarantors or any of their
respective subsidiaries is a party or by which the Company, the Guarantors or
any of their respective subsidiaries is bound or to which any of the property or
assets of the Company, the Guarantors or any of their respective subsidiaries is
subject, (ii) result in any violation of the provisions of the charter or
by-laws (or similar organizational documents) of the Company, the Guarantors or
any of their respective subsidiaries, or (iii) result in any violation of any
statute or any judgment, order, decree, rule or regulation of any court or
governmental agency or body having jurisdiction over the Company, the Guarantors
or any of their respective subsidiaries or any of their properties or assets,
except, with respect to clauses (i) and (iii), conflicts or violations that
would not reasonably be expected to have a Material Adverse Effect.
 
 
7

--------------------------------------------------------------------------------

 
(w) No consent, approval, authorization or order of, or filing, registration or
qualification with any court or governmental agency or body having jurisdiction
over the Company, the Guarantors or any of their respective subsidiaries or any
of their properties or assets is required for the issue and sale of the Notes
and the Guarantees, the execution, delivery and performance by the Company and
the Guarantors of the Notes, the Guarantees, the Exchange Notes, the Exchange
Guarantees, the Indenture, the Registration Rights Agreement and this Agreement,
the application of the proceeds from the sale of the Notes as described under
“Use of Proceeds” in each of the Pricing Disclosure Package and the Offering
Memorandum and the consummation of the transactions contemplated hereby and
thereby, except for the filing of a registration statement by the Company with
the Commission pursuant to the Securities Act as required by the Registration
Rights Agreement and such consents, approvals, authorizations, orders, filings,
registrations or qualifications as may be required under state securities or
Blue Sky laws in connection with the purchase and distribution of the Notes by
the Initial Purchasers, each of which has been obtained and is in full force and
effect.
 
(x) The historical financial statements (including the related notes and
supporting schedules) included or incorporated by reference in the Pricing
Disclosure Package and the Offering Memorandum present fairly in all material
respects the financial condition, results of operations and cash flows of the
entities purported to be shown thereby, at the dates and for the periods
indicated, comply with the applicable accounting requirements of Regulation S-X
and have been prepared in conformity with accounting principles generally
accepted in the United States applied on a consistent basis throughout the
periods involved.
 
(y) UHY LLP, who have certified certain financial statements of the Company,
whose reports appear in the Pricing Disclosure Package and the Offering
Memorandum and who have delivered the initial letter referred to in Section 7(g)
hereof, are independent registered public accountants as required by the
Securities Act and the rules and regulations thereunder.
 
(z) The Company and each of its subsidiaries maintains internal accounting
controls sufficient to provide reasonable assurances regarding the reliability
of financial reporting and the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles in the
United States, including, but not limited to, internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorization, (ii)
transactions are recorded as necessary to permit preparation of the Company’s
financial statements in conformity with accounting principles generally accepted
in the United States and to maintain accountability for its assets, (iii) access
to the Company’s assets is permitted only in accordance with management’s
general or specific authorization, and (iv) the recorded accountability for the
Company’s assets is compared with existing assets at reasonable intervals and
appropriate action is taken with respect to any differences.  As of the date of
the most recent balance sheet of the Company and its consolidated subsidiaries
reviewed or audited by UHY LLP and the audit committee of the board of directors
of the Company, there were no material weaknesses in the Company’s internal
controls.
 
 
8

--------------------------------------------------------------------------------

 
(aa) (i) The Company and each of its subsidiaries maintain disclosure controls
and procedures (as such term is defined in Rule 13a-15(e) under the Exchange
Act), (ii) such disclosure controls and procedures are designed to ensure that
the information required to be disclosed by the Company and its subsidiaries in
the reports they file or submit under the Exchange Act is accumulated and
communicated to management of the Company and its subsidiaries, including their
respective principal executive officers and principal financial officers, as
appropriate; and (iii) such disclosure controls and procedures are effective in
all material respects to perform the functions for which they were established.
 
(bb) Since the date of the most recent balance sheet of the Company and its
consolidated subsidiaries reviewed or audited by UHY LLP and the audit committee
of the board of directors of the Company, (i) the Company has not been advised
of or become aware of (A) any significant deficiencies in the design or
operation of internal controls, that could adversely affect the ability of the
Company or any of its subsidiaries to record, process, summarize and report
financial data, or any material weaknesses in internal controls, and (B) any
fraud, whether or not material, that involves management or other employees who
have a significant role in the internal controls of the Company and each of its
subsidiaries; and (ii) there have been no significant changes in internal
controls or in other factors that could significantly affect internal controls,
including any corrective actions with regard to significant deficiencies and
material weaknesses.
 
(cc) The section entitled “Management’s Discussion and Analysis of Financial
Condition and Results of Operations – Critical Accounting Policies” set forth in
the Preliminary Offering Memorandum contained in the Pricing Disclosure Package
and the Offering Memorandum accurately and fully describes (i) the accounting
policies that the Company believes are the most important in the portrayal of
the Company’s financial condition and results of operations and that require
management’s most difficult, subjective or complex judgments; (ii) the judgments
and uncertainties affecting the application of critical accounting policies; and
(iii) the likelihood that materially different amounts would be reported under
different conditions or using different assumptions and an explanation thereof.
 
(dd) Except as described in each of the Pricing Disclosure Package and the
Offering Memorandum, since the date of the latest audited financial statements
included or incorporated by reference in the Pricing Disclosure Package and the
Offering Memorandum, neither the Company, the Guarantors nor any of their
respective subsidiaries has (i) sustained any loss or interference with its
business from fire, explosion, flood or other calamity, whether or not covered
by insurance, or from any labor disturbance or dispute or court or governmental
action, order or decree, (ii) issued or granted any securities, (iii) incurred
any material liability or obligation, direct or contingent, other than
liabilities and obligations that were incurred in the ordinary course of
business, (iv) entered into any material transaction not in the ordinary course
of business, (v) declared or paid any dividend on its capital stock, and (vi)
since such date, there has not been any change in the capital stock, partnership
or limited liability interests, as applicable, or long-term debt of the Company,
the Guarantors or any of their respective subsidiaries or any adverse change, or
any development involving a prospective adverse change, in or affecting the
condition (financial or otherwise), results of operations, stockholders’ equity,
properties, management, business or prospects of the Company and its
subsidiaries, taken as a whole, in each case except as could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.
 
 
9

--------------------------------------------------------------------------------

 
(ee) Except as set forth in the Pricing Disclosure Package, the Company, the
Guarantors and each of their respective subsidiaries has good and marketable
title to all real properties and all other properties and assets owned by them,
in each case free from liens, charge, encumbrances and defects that would
materially affect the value thereof or materially interfere with the use made or
to be made thereof by them, and the Company, the Guarantors and their respective
subsidiaries hold any leased real or personal property under valid and
enforceable leases with no terms or provisions that would materially interfere
with the use made or to be made thereof by them.
 
(ff) The Company and its subsidiaries possess, and are in compliance with the
terms of, all certificates, authorizations, franchises, licenses and permits
(“Licenses”) necessary or material to the conduct of the business now conducted
or proposed in the Pricing Disclosure Package to be conducted by them and have
not received any notice of proceedings relating to the revocation or
modification of any Licenses that, if determined adversely to the Company or any
of its subsidiaries, would individually or in the aggregate have a Material
Adverse Effect.
 
(gg) The Company and its subsidiaries own, possess or can acquire on reasonable
terms sufficient trademarks, trade names, patent rights, copyrights, domain
names, licenses, approvals, trade secrets, inventions, technology, know-how and
other intellectual property and similar rights, including registrations and
applications for registration thereof (collectively, “Intellectual Property
Rights”) necessary or material to the conduct of the business now conducted or
proposed in the Pricing Disclosure Package to be conducted by them, and the
expected expiration of any such Intellectual Property Rights would not,
individually or in the aggregate, have a Material Adverse Effect.  Except as
disclosed in the Pricing Disclosure Package (i) there are no rights of third
parties to any of the Intellectual Property Rights owned by the Company or its
subsidiaries; (ii) there is no material infringement, misappropriation breach,
default or other violation, or the occurrence of any event that with notice or
the passage of time would constitute any of the foregoing, by the Company, its
subsidiaries or third parties of any of the Intellectual Property Rights of the
Company or its subsidiaries; (iii) there is no pending or threatened action,
suit, proceeding or claim by others challenging the Company’s or any
subsidiary’s rights in or to, or the violation of any of the terms of, any of
their Intellectual Property Rights, and the Company is unaware of any facts
which would form a reasonable basis for any such claim; (iv) to the knowledge of
the Company there is no pending or threatened action, suit, proceeding or claim
by others challenging the validity, enforceability or scope of any such
Intellectual Property Rights, and the Company is unaware of any facts which
would form a reasonable basis for any such claim; (v) there is no pending or
threatened action, suit, proceeding or claim by others that the Company or any
subsidiary infringes, misappropriates or otherwise violates or conflicts with
any Intellectual Property Rights or other proprietary rights of others and the
Company is unaware of any other fact which would form a reasonable basis for any
such claim; and (vi) none of the Intellectual Property Rights used by the
Company or its subsidiaries in their businesses has been obtained or is being
used by the Company or its subsidiaries in violation of any contractual
obligation binding on the Company, any of its subsidiaries in violation of the
rights of any persons, except in each case covered by clauses (i) – (vi) such as
would not, if determined adversely to the Company or any of its subsidiaries,
individually or in the aggregate, have a Material Adverse Effect.
 
 
10

--------------------------------------------------------------------------------

 
(hh) Except as disclosed in the Pricing Disclosure Package, there are no pending
actions, suits or proceedings (including any inquiries or investigations by any
court or governmental agency or body, domestic or foreign) against or affecting
the Company, any of its subsidiaries or any of their respective properties that,
if determined adversely to the Company or any of its subsidiaries, would
individually or in the aggregate have a Material Adverse Effect, or would
materially and adversely affect the ability of the Company and the Guarantors to
perform its obligations under this Agreement, the Indenture or the Notes or the
consummation of any of the transactions contemplated hereby; and no such
actions, suits or proceedings (including any inquiries or investigations by any
court or governmental agency or body, domestic or foreign) are, to the Company’s
and each Guarantors’ knowledge, threatened or contemplated.
 
(ii) There are no contracts or other documents that would be required to be
described in a registration statement filed under the Securities Act or filed as
exhibits to a registration statement of the Company pursuant to Item 601(10) of
Regulation S-K that have not been described in the Pricing Disclosure Package
and the Offering Memorandum.  The statements made in the Pricing Disclosure
Package and the Offering Memorandum, insofar as they purport to constitute
summaries of the terms of the contracts and other documents that are so
described, constitute accurate summaries of the terms of such contracts and
documents in all material respects.  Neither the Company, the Guarantors nor any
of their respective subsidiaries has knowledge that any other party to any such
contract or other document has any intention not to render full performance as
contemplated by the terms thereof.
 
(jj) The statements made in the Pricing Disclosure Package and the Offering
Memorandum under the captions “Description of the Notes”, insofar as they
purport to constitute a summary of the terms of the Notes and the Guarantees,
and “Certain United States Federal Income Tax Considerations”, “Description of
Other Indebtedness,” “Business—Service Contracts,” “Certain Relationships and
Related Transactions” and “Plan of Distribution”, insofar as they purport to
constitute summaries of the terms of statutes, rules or regulations, legal or
governmental proceedings or contracts and other documents, constitute accurate
summaries of the terms of such statutes, rules and regulations, legal and
governmental proceedings and contracts and other documents in all material
respects.
 
(kk) The Company, the Guarantors and each of their respective subsidiaries are
insured by insurers with appropriately rated claims paying abilities against
such losses and risks and in such amounts as are prudent and customary for the
businesses in which they are engaged; all policies of insurance insuring the
Company, the Guarantors or any of their respective subsidiaries or their
respective businesses, assets, employees, officers and directors are in full
force and effect; the Company, the Guarantors and each of their respective
subsidiaries are in compliance with the terms of such policies and instruments
in all material respects; and there are no material claims by the Company, the
Guarantors or any of their respective subsidiaries under any such policy or
instrument as to which any insurance company is denying liability or defending
under a reservation of rights clause; neither the Company, the Guarantors nor
any such subsidiary has been refused any insurance coverage sought or applied
for; neither the Company, the Guarantors nor any such subsidiary has any reason
to believe that it will not be able to renew its existing insurance coverage as
and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary to continue its business at a cost that would not
have a Material Adverse Effect.
 
 
11

--------------------------------------------------------------------------------

 
(ll) No relationship, direct or indirect, that would be required to be described
in a registration statement of the Company pursuant to Item 404 of Regulation
S-K, exists between or among the Company or any Guarantor and their respective
subsidiaries, on the one hand, and the directors, officers, stockholders,
customers or suppliers of the Company or any Guarantor and their respective
subsidiaries, on the other hand, that has not been described in the Pricing
Disclosure Package and the Offering Memorandum.
 
(mm) No labor dispute with the employees of the Company or any of its
subsidiaries exists or, to the knowledge of the Company or any Guarantor, is
imminent that could have a Material Adverse Effect.
 
(nn)  Neither the Company nor any of its subsidiaries (i) is in violation of its
respective charter or by-laws (or similar organizational documents), (ii) is in
default (or with the giving of notice or lapse of time would be in default)
under any existing obligation, agreement, covenant or condition contained in any
indenture, loan agreement, mortgage, lease or other agreement or instrument to
which any of them is a party or by which any of them is bound or to which any of
the properties or assets of any of them is subject, or (iii) is in violation of
any statute or any order, rule or regulation of any court or governmental agency
or body having jurisdiction over it or its property or assets or has failed to
obtain any license, permit, certificate, franchise or other governmental
authorization or permit necessary to the ownership of its property or to the
conduct of its business, except in the case of clauses (ii) and (iii), to the
extent any such conflict, breach, violation or default could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.
 
(oo) Except as disclosed in the Pricing Disclosure Package, (a)(i) neither the
Company nor any of its subsidiaries is in violation of, or has any liability
under, any federal, state, local or non-U.S. statute, law, rule, regulation,
ordinance, code, other requirement or rule of law (including common law), or
decision or order of any domestic or foreign governmental agency, governmental
body or court, relating to pollution, to the use, handling, transportation,
treatment, storage, discharge, disposal or release of Hazardous Substances, to
the protection or restoration of the environment or natural resources (including
biota), to health and safety including as such relates to exposure to Hazardous
Substances, and to natural resource damages (collectively, “Environmental
Laws”), (ii) neither the Company nor any of its subsidiaries owns, occupies,
operates or uses any real property contaminated with Hazardous Substances, (iii)
neither the Company nor any of its subsidiaries is conducting or funding any
investigation, remediation, remedial action or monitoring of actual or suspected
Hazardous Substances in the environment, (iv) neither the Company nor any of its
subsidiaries is liable or allegedly liable for any release or threatened release
of Hazardous Substances, including at any off-site treatment, storage or
disposal site, (v) neither the Company nor any of its subsidiaries is subject to
any claim by any governmental agency or governmental body or person relating to
Environmental Laws or Hazardous Substances, and (vi) the Company and its
subsidiaries have received and are in compliance with all, and have no liability
under any, permits, licenses, authorizations, identification numbers or other
approvals required under applicable Environmental Laws to conduct their
respective businesses, except in each case covered by clauses (i) – (vi) such as
would not individually or in the aggregate have a Material Adverse Effect; (b)
to the knowledge of the Company there are no facts or circumstances that would
reasonably be expected to result in a violation of, liability under, or claim
pursuant to any Environmental Law that would have a Material Adverse Effect; (c)
to the knowledge of the Company there are no requirements proposed for adoption
or implementation under any Environmental Law that would reasonably be expected
to have a Material Adverse Effect; and (d) in the ordinary course of its
business, the Company periodically evaluates the effect, including associated
costs and liabilities, of Environmental Laws on the business, properties,
results of operations and financial condition of it and its subsidiaries, and,
on the basis of such evaluation, the Company has reasonably concluded that such
Environmental Laws will not, singly or in the aggregate, have a Material Adverse
Effect. For purposes of this subsection “Hazardous Substances” means (A)
petroleum and petroleum products, by-products or breakdown products, radioactive
materials, asbestos-containing materials, polychlorinated biphenyls and mold,
and (B) any other chemical, material or substance defined or regulated as toxic
or hazardous or as a pollutant, contaminant or waste under Environmental Laws.
 
 
12

--------------------------------------------------------------------------------

 
(pp) The Company, the Guarantors and each of their respective subsidiaries have
filed all material federal, state, local and non-U.S. tax returns that are
required to be filed or have requested extensions thereof; and the Company, the
Guarantors and their respective subsidiaries have paid all taxes (including any
assessments, fines or penalties) required to be paid by them, except for any
such taxes, assessments, fines or penalties currently being contested in good
faith and for which full and adequate reserves have been provided in accordance
with U.S. generally accepted accounting principals.
 
(qq)  The Company is in compliance in all material respects with all presently
applicable provisions of the Employee Retirement Income Security Act of 1974, as
amended, including the regulations and published interpretations thereunder
(“ERISA”); no “reportable event” (as defined in ERISA) has occurred with respect
to any “pension plan” (as defined in ERISA) for which the Company or any
subsidiary would have any liability; neither the Company nor any subsidiary has
incurred or expects to incur liability under (i) Title IV of ERISA with respect
to termination of, or withdrawal from, any “pension plan” or (ii) Sections 412
or 4971 of the Internal Revenue Code of 1986, as amended, including the
regulations and published interpretations thereunder (the “Code”); and each
“pension plan” for which the Company or any subsidiary would have any liability
that is intended to be qualified under Section 401(a) of the Code is so
qualified in all material respects and nothing has occurred, whether by action
or by failure to act, which would cause the loss of such qualification.
 
(rr) The Company, the Guarantors and their respective subsidiaries are in
compliance in all respects with all applicable provisions of the Occupational
Safety and Health Act of 1970, as amended, including all applicable regulations
thereunder, except for such noncompliance as would not, individually or in the
aggregate, have a Material Adverse Effect.
 
(ss) No subsidiary of the Company is currently prohibited, directly or
indirectly, under any agreement or other instrument to which it is a party or is
subject, from paying any dividends to the Company, from making any other
distribution on shares of such subsidiary’s capital stock, from repaying to the
Company any loans or advances to such subsidiary from the Company or from
transferring any of such subsidiary’s properties or assets to the Company or any
other subsidiary of the Company.
 
 
13

--------------------------------------------------------------------------------

 
(tt) Any third-party statistical and market-related data included or
incorporated by reference in the Pricing Disclosure Package and the Offering
Memorandum and the consolidated financial statements of the Company and its
subsidiaries included or incorporated by reference in the Pricing Disclosure
Package and the Offering Memorandum are based on or derived from sources that
the Company believes to be reliable and accurate.
 
(uu) Neither the Company, the Guarantors nor any of their respective
subsidiaries is, and after giving effect to the offer and sale of the Notes and
the application of the proceeds therefrom as described under “Use of Proceeds”
in each of the Pricing Disclosure Package and the Offering Memorandum will be,
an “investment company” or a company “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940, as amended, and the
rules and regulations of the Commission thereunder.
 
(vv) Immediately after the consummation of the transaction, the Company will be
Solvent.  As used in this paragraph, the term “Solvent” means, with respect to a
particular date, that on such date (i) the present fair market value (or present
fair saleable value) of the assets of the Company are not less than the total
amount required to pay the probable liabilities of the Issuers on their total
existing debts and liabilities (including contingent liabilities) as they become
absolute and matured, (ii) the Company is able to realize upon its assets and
pay its debts and other liabilities, contingent obligations and commitments as
they mature and become due in the normal course of business, (iii) assuming the
sale of the Notes as contemplated by this Agreement, the Pricing Disclosure
Package and the Offering Memorandum, the Company is not incurring debts or
liabilities beyond its ability to pay as such debts and liabilities mature,
(iv) the Company is not engaged in any business or transaction, and is not about
to engage in any business or transaction, for which its property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which the Company is engaged, and (v) the
Company is not a defendant in any civil action that would result in a judgment
that the Company is or would become unable to satisfy. In computing the amount
of such contingent liabilities at any time, it is intended that such liabilities
will be computed at the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.
 
(ww) Except as described in the Pricing Disclosure Package, there are no
contracts, agreements or understandings between the Company, any Guarantor and
any person granting such person the right to require the Company or any
Guarantor to file a registration statement under the Securities Act with respect
to any securities of the Company or any Guarantor (other than the Registration
Rights Agreement) owned or to be owned by such person or to require the Company
or any Guarantor to include such securities in the securities registered
pursuant to the Registration Rights Agreement or in any securities being
registered pursuant to any other registration statement filed by the Company or
any Guarantor under the Securities Act.
 
(xx) Except as disclosed in the Pricing Disclosure Package, there are no
contracts, agreements or understandings between the Company and any person that
would give rise to a valid claim against the Company or any of the Initial
Purchasers for a brokerage commission, finder’s fee or other like payment in
connection with this offering.
 
 
14

--------------------------------------------------------------------------------

 
(yy) None of the transactions contemplated by this Agreement (including, without
limitation, the use of the proceeds from the sale of the Notes), will violate or
result in a violation of Section 7 of the Exchange Act, or any regulation
promulgated thereunder, including, without limitation, Regulations T, U and X of
the Board of Governors of the Federal Reserve System.
 
(zz) The Company and its affiliates have not taken, directly or indirectly, any
action designed to or that has constituted or that could reasonably be expected
to cause or result in the stabilization or manipulation of the price of any
security of the Company or the Guarantors in connection with the offering of the
Notes.
 
(aaa) The Company has not taken any action or omitted to take any action (such
as issuing any press release relating to any Notes without an appropriate
legend) which may result in the loss by any of the Initial Purchasers of the
ability to rely on any stabilization safe harbor provided by the Financial
Services Authority under the Financial Services and Markets Act 2000.
 
(bbb) Neither the Company nor any of its subsidiaries is in violation of or has
received notice of any violation with respect to any federal or state law
relating to discrimination in the hiring, promotion or pay of employees, nor any
applicable federal or state wage and hour laws, nor any state law precluding the
denial of credit due to the neighborhood in which a property is situated, the
violation of any of which could reasonably be expected to have a Material
Adverse Affect.
 
(ccc) Neither the Company nor any of its subsidiaries nor, to the best knowledge
of the Company and the Guarantors, any director, officer, agent, employee or
other person associated with or acting on behalf of the Company, the Guarantors
or any of their respective subsidiaries has (i) used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds; (iii)
violated or is in violation of any provision of the Foreign Corrupt Practices
Act of 1977; or (iv) made any bribe, rebate, payoff, influence payment, kickback
or other unlawful payment.
 
(ddd) The operations of the Company and its subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements and the money laundering statutes and the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company or any of its subsidiaries with respect to the Money
Laundering Laws is pending or, to the best knowledge of the Company, threatened.
 
(eee) None of the Company, any of its subsidiaries or, to the knowledge of the
Company, any director, officer, agent, employee or affiliate of the Company or
any of its subsidiaries is currently subject to any U.S. sanctions administered
by the Office of Foreign Assets Control of the U.S. Department of the Treasury
(“OFAC”); and the Company will not directly or indirectly use the proceeds of
the offering, or lend, contribute or otherwise make available such proceeds to
any subsidiary, joint venture partner or other person or entity, for the purpose
of financing the activities of any person currently subject to any U.S.
sanctions administered by OFAC.  There is and has been no failure on the part of
the Company and any of the Company’s directors or officers, in their capacities
as such, to comply with any provision of the Sarbanes-Oxley Act of 2002 and the
rules and regulations promulgated in connection therewith, including Section 402
relating to loans and Sections 302 and 906 relating to certifications.
 
 
15

--------------------------------------------------------------------------------

 
(fff) Any certificate signed by any officer of the Company or the Guarantor and
delivered to the Representatives or counsel for the Initial Purchasers in
connection with the offering of the Notes shall be deemed a representation and
warranty by the Company or such Guarantor, jointly and severally, as to matters
covered thereby, to each Initial Purchaser.
 
3.            Purchase of the Notes by the Initial Purchasers, Agreements to
Sell, Purchase and Resell
 
(a) The Company and the Guarantors, jointly and severally hereby agree, on the
basis of the representations, warranties, covenants and agreements of the
Initial Purchasers contained herein and subject to all the terms and conditions
set forth herein, to issue and sell to the Initial Purchasers and, upon the
basis of the representations, warranties and agreements of the Company and the
Guarantors herein contained and subject to all the terms and conditions set
forth herein, each Initial Purchaser agrees, severally and not jointly, to
purchase from the Company, at a purchase price of 92% of the principal amount
thereof, the principal amount of Notes set forth opposite the name of such
Initial Purchaser in Schedule I hereto.  The Company and the Guarantors shall
not be obligated to deliver any of the securities to be delivered hereunder
except upon payment for all of the securities to be purchased as provided
herein.
 
(b) Each of the Initial Purchasers, severally and not jointly, hereby represents
and warrants to the Company that it will offer the Notes for sale upon the terms
and conditions set forth in this Agreement and in the Pricing Disclosure
Package.  Each of the Initial Purchasers, severally and not jointly, hereby
represents and warrants to, and agrees with, the Company, on the basis of the
representations, warranties and agreements of the Company and the Guarantors,
that such Initial Purchaser: (i) is a QIB with such knowledge and experience in
financial and business matters as are necessary in order to evaluate the merits
and risks of an investment in the Notes; (ii) is purchasing the Notes pursuant
to a private sale exempt from registration under the Securities Act; (iii) in
connection with the Exempt Resales, will solicit offers to buy the Notes only
from, and will offer to sell the Notes only to, the Eligible Purchasers in
accordance with this Agreement and on the terms contemplated by the Pricing
Disclosure Package; and (iv) will not offer or sell the Notes, nor has it
offered or sold the Notes by, or otherwise engaged in, any form of general
solicitation or general advertising (within the meaning of Regulation D,
including, but not limited to, advertisements, articles, notices or other
communications published in any newspaper, magazine, or similar medium or
broadcast over television or radio, or any seminar or meeting whose attendees
have been invited by any general solicitation or general advertising) and will
not engage in any directed selling efforts within the meaning of Rule 902 under
the Securities Act, in connection with the offering of the Notes.  The Initial
Purchasers have advised the Company that they will offer the Notes to Eligible
Purchasers at a price initially equal to 94% of the principal amount thereof,
plus accrued interest, if any, from March 28, 2012.  Such price may be changed
by the Initial Purchasers at any time without notice.
 
 
16

--------------------------------------------------------------------------------

 
(c) The Initial Purchasers have not nor, prior to the later to occur of (A) the
Closing Date and (B) completion of the distribution of the Notes, will not, use,
authorize use of, refer to or distribute any material in connection with the
offering and sale of the Notes other than (i) the Preliminary Offering
Memorandum, the Pricing Disclosure Package, the Offering Memorandum, (ii) any
written communication that contains no “issuer information” (as defined in Rule
433(h)(2) under the Securities Act) that was not included (including through
incorporation by reference) in the Preliminary Offering Memorandum or any Free
Writing Offering Document listed on Schedule IV hereto, (iii) the Free Writing
Offering Documents listed on Schedule IV hereto, (iv) any written communication
prepared by such Initial Purchaser and approved by the Company in writing, or
(v) any written communication relating to or that contains the preliminary or
final terms of the Notes or their offering and/or other information that was
included (including through incorporation by reference) in the Preliminary
Offering Memorandum, the Pricing Disclosure Package or the Offering Memorandum.
 
(d) Each of the Initial Purchasers hereby acknowledges that upon original
issuance thereof, and until such time as the same is no longer required under
the applicable requirements of the Securities Act, the Notes (and all securities
issued in exchange therefor or in substitution thereof) shall bear legends
substantially in the forms as set forth in the “Notice to Investors” section of
the Pricing Disclosure Package and Offering Memorandum (along with such other
legends as the Company and its counsel deem necessary).
 
Each of the Initial Purchasers understands that the Company and, for purposes of
the opinions to be delivered to the Initial Purchasers pursuant to Sections 7(c)
through 7(f) hereof, counsel to the Company and counsel to the Initial
Purchasers, will rely upon the accuracy and truth of the foregoing
representations, warranties and agreements, and the Initial Purchasers hereby
consent to such reliance.
 
4.            Delivery of the Notes and Payment Therefor.  Delivery to the
Initial Purchasers of and payment for the Notes shall be made at the office of
Latham & Watkins LLP, at 10:00 a.m., New York City time, on March 28, 2012 (the
“Closing Date”).  The place of closing for the Notes and the Closing Date may be
varied by agreement between the Initial Purchasers and the Company.
 
The Notes will be delivered to the Initial Purchasers, or the Trustee as
custodian for The Depository Trust Company (“DTC”), against payment by or on
behalf of the Initial Purchasers of the purchase price therefor by wire transfer
in immediately available funds, by causing DTC to credit the Notes to the
account of the Initial Purchasers at DTC.  The Notes will be evidenced by one or
more global securities in definitive form (the “Global Notes”) and will be
registered in the name of Cede & Co. as nominee of DTC.  The Notes to be
delivered to the Initial Purchasers shall be made available to the Initial
Purchasers in New York City for inspection and packaging not later than 10:00
a.m., New York City time, on the business day next preceding the Closing Date.
 
5.            Agreements of the Company and the Guarantors.  The Company and the
Guarantors, jointly and severally, agree with each of the Initial Purchasers as
follows:
 
(a) The Company and the Guarantors will furnish to the Initial Purchasers,
without charge, within one business day of the date of the Offering Memorandum,
such number of copies of the Offering Memorandum as may then be amended or
supplemented as they may reasonably request.
 
 
17

--------------------------------------------------------------------------------

 
(b) The Company and the Guarantors will prepare the Offering Memorandum in a
form approved by the Initial Purchasers and will not make any amendment or
supplement to the Pricing Disclosure Package or to the Offering Memorandum of
which the Initial Purchasers shall not previously have been advised or to which
they shall reasonably object after being so advised.
 
(c) The Company and each of the Guarantors consents to the use of the Pricing
Disclosure Package and the Offering Memorandum by the Initial Purchasers in
accordance with the securities or Blue Sky laws of the jurisdictions in which
the Notes are offered by the Initial Purchasers and by all dealers to whom Notes
may be sold, in connection with the offering and sale of the Notes.
 
(d) If, at any time prior to completion of the distribution of the Notes by the
Initial Purchasers to Eligible Purchasers, any event occurs or information
becomes known that, in the judgment of the Company or any of the Guarantors or
in the opinion of counsel for the Initial Purchasers, should be set forth in the
Pricing Disclosure Package or the Offering Memorandum so that the Pricing
Disclosure Package or the Offering Memorandum, as then amended or supplemented,
does not include any untrue statement of material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, or if it is
necessary to supplement or amend the Pricing Disclosure Package or the Offering
Memorandum in order to comply with any law, the Company and the Guarantors will
forthwith prepare an appropriate supplement or amendment thereto, and will
expeditiously furnish to the Initial Purchasers and dealers a reasonable number
of copies thereof.
 
(e) None of the Company nor any Guarantor will make any offer to sell or
solicitation of an offer to buy the Notes that would constitute a Free Writing
Offering Document without the prior consent of the Representatives, which
consent shall not be unreasonably withheld or delayed.  If at any time following
issuance of a Free Writing Offering Document any event occurred or occurs as a
result of which such Free Writing Offering Document conflicts with the
information in the Preliminary Offering Memorandum, the Pricing Disclosure
Package or the Offering Memorandum or, when taken together with the information
in the Preliminary Offering Memorandum, the Pricing Disclosure Package or the
Offering Memorandum, includes an untrue statement of a material fact or omits to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances then prevailing, not misleading, as promptly as
practicable after becoming aware thereof, the Company will give notice thereof
to the Initial Purchasers through the Representatives and, if requested by the
Representatives, will prepare and furnish without charge to each Initial
Purchaser a Free Writing Offering Document or other document which will correct
such conflict, statement or omission.
 
(f) Promptly from time to time to take such action as the Initial Purchasers may
reasonably request to qualify the Notes for offering and sale under the
securities or Blue Sky laws of such jurisdictions as the Initial Purchasers may
request and to comply with such laws so as to permit the continuance of sales
and dealings therein in such jurisdictions for as long as may be necessary to
complete the distribution of the Notes; provided that in connection therewith
the Company shall not be required to (i) qualify as a foreign corporation in any
jurisdiction in which it would not otherwise be required to so qualify, (ii)
file a general consent to service of process in any such jurisdiction, or (iii)
subject itself to taxation in any jurisdiction in which it would not otherwise
be subject.
 
 
18

--------------------------------------------------------------------------------

 
(g) For a period commencing on the date hereof and ending on the 180th day after
the date of the Offering Memorandum, the Company and the Guarantors agree not
to, directly or indirectly, (i) offer for sale, sell, or otherwise dispose of
(or enter into any transaction or device that is designed to, or would be
expected to, result in the disposition by any person at any time in the future
of) any debt securities of the Company, whether secured or unsecured,
substantially similar to the Notes or securities convertible into or
exchangeable for such debt securities of the Company, or sell or grant options,
rights or warrants with respect to such debt securities of the Company or
securities convertible into or exchangeable for such debt securities of the
Company, (ii) enter into any swap or other derivatives transaction that
transfers to another, in whole or in part, any of the economic benefits or risks
of ownership of such debt securities of the Company, whether any such
transaction described in clause (i) or (ii) above is to be settled by delivery
of debt securities of the Company or other securities, in cash or otherwise,
(iii) file or cause to be filed a registration statement, including any
amendments, with respect to the registration of debt securities of the Company
substantially similar to the Notes or securities convertible, exercisable or
exchangeable into debt securities of the Company, or (iv) publicly announce an
offering of any debt securities of the Company substantially similar to the
Notes or securities convertible or exchangeable into such debt securities, in
each case without the prior written consent of Barclays Capital Inc. on behalf
of the Initial Purchasers, except in exchange for the Exchange Notes and the
Exchange Guarantees in connection with the Exchange Offer.
 
(h) So long as any of the Notes are outstanding, the Company and the Guarantors
will, furnish at their expense to the Initial Purchasers, and, upon request, to
the holders of the Notes and prospective purchasers of the Notes the information
required by Rule 144A(d)(4) under the Securities Act (if any).
 
(i) The Company and the Guarantors will apply the net proceeds from the sale of
the Notes to be sold by it hereunder substantially in accordance with the
description set forth in the Pricing Disclosure Package and the Offering
Memorandum under the caption “Use of Proceeds.”
 
(j) The Company, the Guarantors and their respective affiliates will not take,
directly or indirectly, any action designed to or that has constituted or that
reasonably could be expected to cause or result in the stabilization or
manipulation of the price of any security of the Company or the Guarantors in
connection with the offering of the Notes.
 
(k) The Company and the Guarantors will not, and will not permit any of their
respective affiliates (as defined in Rule 144 under the Securities Act) to,
resell any of the Notes that have been acquired by any of them, except for Notes
purchased by the Company, the Guarantors or any of their respective affiliates
and resold in a transaction registered under the Securities Act.
 
(l) The Company and the Guarantors agree not to sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
the Securities Act) that would be integrated with the sale of the Notes in a
manner that would require the registration under the Securities Act of the sale
to the Initial Purchasers or the Eligible Purchasers of the Notes.
 
 
19

--------------------------------------------------------------------------------

 
(m) The Company and the Guarantors agree to comply with all the terms and
conditions of the Registration Rights Agreement and all agreements set forth in
the representation letters of the Company and the Guarantors to DTC relating to
the approval of the Notes by DTC for “book entry” transfer.
 
(n) The Company and the Guarantors will do and perform all things required or
necessary to be done and performed under this Agreement by them prior to the
Closing Date, and to satisfy all conditions precedent to the Initial Purchasers’
obligations hereunder to purchase the Notes.
 
6.            Expenses.  Whether or not the transactions contemplated by this
Agreement are consummated or this Agreement is terminated, the Company and the
Guarantors, jointly and severally, agree, to pay all expenses, costs, fees and
taxes incident to and in connection with: (a) the preparation, printing, filing
and distribution of the Preliminary Offering Memorandum, the Pricing Disclosure
Package and the Offering Memorandum (including, without limitation, financial
statements and exhibits) and all amendments and supplements thereto (including
the fees, disbursements and expenses of the Company’s and the Guarantors’
accountants and counsel); (b) the preparation, printing (including, without
limitation, word processing and duplication costs) and delivery of this
Agreement, the Indenture, the Registration Rights Agreement, all Blue Sky
memoranda and all other agreements, memoranda, correspondence and other
documents printed and delivered in connection therewith and with the Exempt
Resales (but not, however, legal fees and expenses of the Initial Purchasers’
counsel incurred in connection with any of the foregoing other than fees of such
counsel plus reasonable disbursements incurred in connection with the
preparation, printing and delivery of such Blue Sky memoranda); (c) the issuance
and delivery by the Company of the Notes and by the Guarantors of the Guarantees
and any taxes payable in connection therewith (and, if any Initial Purchaser
pays any such taxes, to indemnify the Initial Purchaser therefor); (d) the
qualification of the Notes and Exchange Notes for offer and sale under the
securities or Blue Sky laws of the several states and any foreign jurisdictions
as the Initial Purchasers may designate (including, without limitation, the
reasonable fees and disbursements of the Initial Purchasers’ counsel relating to
such registration or qualification); (e) the furnishing of such copies of the
Preliminary Offering Memorandum, the Pricing Disclosure Package and the Offering
Memorandum, and all amendments and supplements thereto, as may be reasonably
requested for use in connection with the Exempt Resales; (f) the preparation of
certificates for the Notes (including, without limitation, printing and
engraving thereof); (g) the approval of the Notes by DTC for “book-entry”
transfer (including fees and expenses of counsel for the Initial Purchasers);
(h) the rating of the Notes and the Exchange Notes; (i) the obligations of the
Trustee, any agent of the Trustee and the counsel for the Trustee in connection
with the Indenture, the Notes, the Guarantees, the Exchange Notes and the
Exchange Guarantees; (j) the performance by the Company and the Guarantors of
their other obligations under this Agreement; and (k) all travel expenses
(including expenses related to chartered aircraft) of each Initial Purchaser and
the Company’s officers and employees and any other expenses of each Initial
Purchaser and the Company in connection with attending or hosting meetings with
prospective purchasers of the Notes, and expenses associated with any electronic
road show.
 
 
20

--------------------------------------------------------------------------------

 
7.            Conditions to Initial Purchasers’ Obligations.  The respective
obligations of the Initial Purchasers hereunder are subject to the accuracy,
when made and on and as of the Closing Date, of the representations and
warranties of the Company and the Guarantors contained herein, to the
performance by the Company and the Guarantors of their respective obligations
hereunder, and to each of the following additional terms and conditions:
 
(a) The Initial Purchasers shall not have discovered and disclosed to the
Company on or prior to the Closing Date that the Pricing Disclosure Package or
the Offering Memorandum, or any amendment or supplement thereto, contains an
untrue statement of a fact which, in the opinion of Latham & Watkins LLP,
counsel to the Initial Purchasers, is material or omits to state a fact which,
in the opinion of such counsel, is material and is necessary in order to make
the statements therein, in the light of the circumstances then prevailing, not
misleading.
 
(b) All corporate proceedings and other legal matters incident to the
authorization, form and validity of this Agreement, the Notes, the Guarantees,
the Exchange Notes, the Exchange Guarantees, the Registration Rights Agreement,
the Indenture, the Pricing Disclosure Package and the Offering Memorandum, and
all other legal matters relating to this Agreement and the transactions
contemplated hereby shall be reasonably satisfactory in all material respects to
counsel for the Initial Purchasers, and the Company and the Guarantors shall
have furnished to such counsel all documents and information that they may
reasonably request to enable them to pass upon such matters.
 
(c) Each of Chamberlain, Hrdlicka, White, Williams & Aughtry, P.C. and Carter,
Ledyard & Milburn LLP, as special New York law counsel to the Company, shall
have furnished to the Initial Purchasers their written opinion, as counsel to
the Company and the Guarantors, addressed to the Initial Purchasers and dated
the Closing Date, in form and substance reasonably satisfactory to the Initial
Purchasers, substantially in the form of Exhibit A and Exhibit B hereto,
respectively.
 
(d) Christopher P. Graham shall have furnished to the Initial Purchasers his
written opinion, as Senior Vice President, Secretary and General Counsel to the
Company, addressed to the Initial Purchasers and dated the Closing Date, in form
and substance reasonably satisfactory to the Initial Purchasers, substantially
in the form of Exhibit C hereto.
 
(e) The Initial Purchasers shall have received from Latham & Watkins LLP,
counsel for the Initial Purchasers, such opinion or opinions, dated the Closing
Date, with respect to the issuance and sale of the Notes, the Pricing Disclosure
Package, the Offering Memorandum and other related matters as the Initial
Purchasers may reasonably require, and the Company shall have furnished to such
counsel such documents and information as such counsel reasonably requests for
the purpose of enabling them to pass upon such matters.
 
(f) At the time of execution of this Agreement, the Initial Purchasers shall
have received from UHY, LLP a letter, in form and substance satisfactory to the
Initial Purchasers, with respect to the Company, addressed to the Initial
Purchasers and dated the date hereof (i) confirming that they are independent
public accountants within the meaning of the Securities Act and are in
compliance with the applicable requirements relating to the qualification of
accountants under Rule 2-01 of Regulation S-X of the Commission and (ii)
stating, as of the date hereof (or, with respect to matters involving changes or
developments since the respective dates as of which specified financial
information is given in the Pricing Disclosure Package, as of a date not more
than three days prior to the date hereof), the conclusions and findings of such
firm with respect to the financial information and (iii) covering such other
matters as are ordinarily covered by accountants’ “comfort letters” to
underwriters in connection with registered public offerings.
 
 
21

--------------------------------------------------------------------------------

 
(g) With respect to the letter of UHY, LLP referred to in the preceding
paragraph and delivered to the Initial Purchasers concurrently with the
execution of this Agreement (the “initial letter”), the Company shall have
furnished to the Initial Purchasers a “bring-down letter” of such accountants,
with respect to the Company, addressed to the Initial Purchasers and dated the
Closing Date (i) confirming that they are independent public accountants within
the meaning of the Securities Act and are in compliance with the applicable
requirements relating to the qualification of accountants under Rule 2-01 of
Regulation S-X of the Commission, (ii) stating, as of the Closing Date (or, with
respect to matters involving changes or developments since the respective dates
as of which specified financial information is given in each of the Pricing
Disclosure Package or the Offering Memorandum, as of a date not more than three
days prior to the date of the Closing Date), the conclusions and findings of
such firm with respect to the financial information and other matters covered by
the initial letter, and (iii) confirming in all material respects the
conclusions and findings set forth in the initial letter.
 
(h) Except as described in the Pricing Disclosure Package and the Offering
Memorandum, (i) neither the Company, any Guarantor nor any of their respective
subsidiaries shall have sustained, since the date of the latest audited
financial statements included or incorporated by reference in the Pricing
Disclosure Package and the Offering Memorandum, any loss or interference with
its business from fire, explosion, flood or other calamity, whether or not
covered by insurance, or from any labor dispute or court or governmental action,
order or decree, or (ii) since such date, there shall not have been any change
in the capital stock or long-term debt of the Company, any Guarantor or any of
their respective subsidiaries or any change, or any development involving a
prospective change, in or affecting the condition (financial or otherwise),
results of operations, stockholders’ equity, properties, management, business or
prospects of the Company, the Guarantors and their respective subsidiaries,
taken as a whole, the effect of which, in any such case described in clause (i)
or (ii), is, individually or in the aggregate, in the judgment of the
Representatives, so material and adverse as to make it impracticable or
inadvisable to proceed with the offering or the delivery of the Notes being
delivered on the Closing Date on the terms and in the manner contemplated in the
Pricing Disclosure Package and the Offering Memorandum.
 
(i) The Company and each Guarantor shall have furnished or caused to be
furnished to the Initial Purchasers dated as of the Closing Date a certificate
of the Chief Executive Officer and Chief Financial Officer of the Company and
each Guarantor, or other officers satisfactory to the Initial Purchasers, as to
such matters as the Representatives may reasonably request, including, without
limitation, a statement that:
 
(i) The representations, warranties and agreements of the Company and the
Guarantors in Section 2 are true and correct on and as of the Closing Date, and
the Company has complied with all its agreements contained herein and satisfied
all the conditions on its part to be performed or satisfied hereunder at or
prior to the Closing Date; and
 
 
22

--------------------------------------------------------------------------------

 
(ii) They have examined the Preliminary Offering Memorandum, the Pricing
Disclosure Package and the Offering Memorandum, and, in their opinion, (A) the
Preliminary Offering Memorandum, the Pricing Disclosure Package, as of the
Applicable Time, and the Offering Memorandum, as of its date and as of the
Closing Date, did not and do not contain any untrue statement of a material fact
and did not and do not omit to state a material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading and (B) since the date of the Pricing Disclosure Package
and the Offering Memorandum, no event has occurred which should have been set
forth in a supplement or amendment to the Pricing Disclosure Package and the
Offering Memorandum.
 
(j) Subsequent to the earlier of the Applicable Time and the execution and
delivery of this Agreement (i) no downgrading shall have occurred in the rating
accorded the Company’s debt securities by any “nationally recognized statistical
rating organization,” as that term is used by the Commission for purposes of
Rule 15c3-1(c)(2)(vi)(F) under the Exchange Act, and (ii) no such organization
shall have publicly announced that it has under surveillance or review, with
possible negative implications, its rating of any of the Company’s debt
securities.
 
(k) The Notes shall be eligible for clearance and settlement through DTC.
 
(l) The Company and the Guarantors shall have executed and delivered the
Registration Rights Agreement, and the Initial Purchasers shall have received an
original copy thereof, duly executed by the Company and the Guarantors.
 
(m) The Company, the Guarantors and the Trustee shall have executed and
delivered the Indenture, and the Initial Purchasers shall have received an
original copy thereof, duly executed by the Company, the Guarantors and the
Trustee.
 
(n) Subsequent to the execution and delivery of this Agreement there shall not
have occurred any of the following:  (i) trading in securities generally on the
New York Stock Exchange, the NASDAQ or the NYSE Amex Equities or in the
over-the-counter market, or trading in any securities of the Company on any
exchange or in the over-the-counter market, shall have been suspended or
materially limited or the settlement of such trading generally shall have been
materially disrupted or minimum prices shall have been established on any such
exchange or such market by the Commission, by such exchange or by any other
regulatory body or governmental authority having jurisdiction, (ii) a general
moratorium on commercial banking activities shall have been declared by federal
or state authorities or a material disruption has occurred in the securities
settlement or clearance services in the United States, (iii) the United States
shall have become engaged in hostilities, there shall have been an escalation in
hostilities involving the United States or there shall have been a declaration
of a national emergency or war by the United States, or (iv) there shall have
occurred such a material adverse change in general economic, political or
financial conditions, including, without limitation, as a result of terrorist
activities after the date hereof (or the effect of international conditions on
the financial markets in the United States shall be such), as to make it, in the
judgment of the Representatives, impracticable or inadvisable to proceed with
the offering or delivery of the Notes being delivered on the Closing Date on the
terms and in the manner contemplated in the Offering Memorandum or that, in the
judgment of the Representatives, could materially and adversely affect the
financial markets or the markets for the Notes and other debt securities.
 
 
23

--------------------------------------------------------------------------------

 
(o) On or prior to the Closing Date, the Company and the Guarantors shall have
furnished to the Initial Purchasers such further certificates and documents as
the Initial Purchasers may reasonably request.
 
All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.
 
8.            Indemnification and Contribution.
 
(a) The Company and each Guarantor, hereby agree, jointly and severally, to
indemnify and hold harmless each Initial Purchaser, its affiliates, agents,
directors, officers and employees and each person, if any, who controls any
Initial Purchaser within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, from and against any loss, claim, damage or
liability, joint or several, or any action in respect thereof (including, but
not limited to, any loss, claim, damage, liability or action relating to
purchases and sales of Notes), to which that Initial Purchaser, affiliate,
agent, director, officer, employee or controlling person may become subject,
under the Securities Act or otherwise, insofar as such loss, claim, damage,
liability or action arises out of, or is based upon, (i) any untrue statement or
alleged untrue statement of a material fact contained (A) in any Free Writing
Offering Document taken together with the Pricing Disclosure Package, the
Preliminary Offering Memorandum, the Pricing Disclosure Package or the Offering
Memorandum or in any amendment or supplement thereto, (B) in any Blue Sky
application or other document prepared or executed by the Company or any
Guarantor (or based upon any written information furnished by the Company or any
Guarantor) specifically for the purpose of qualifying any or all of the Notes
under the securities laws of any state or other jurisdiction (any such
application, document or information being hereinafter called a “Blue Sky
Application”), or (C) in any materials or information provided to investors by,
or with the approval of, the Company or any Guarantor in connection with the
marketing of the offering of the Notes (“Marketing Materials”), including any
road show or investor presentations made to investors by the Company (whether in
person or electronically), or (ii) the omission or alleged omission to state in
any Free Writing Offering Document taken together with the Pricing Disclosure
Package, the Preliminary Offering Memorandum, the Pricing Disclosure Package or
the Offering Memorandum, or in any amendment or supplement thereto, or in any
Blue Sky Application or in any Marketing Materials, any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, and shall reimburse each Initial Purchaser
and each such affiliate, agent, director, officer, employee or controlling
person promptly upon demand for any legal or other expenses reasonably incurred
by that Initial Purchaser, affiliate, agent, director, officer, employee or
controlling person in connection with investigating or defending or preparing to
defend against any such loss, claim, damage, liability or action as such
expenses are incurred; provided, however, that the Company and the Guarantors
shall not be liable in any such case to the extent that any such loss, claim,
damage, liability or action arises out of, or is based upon, any untrue
statement or alleged untrue statement or omission or alleged omission made in
any Preliminary Offering Memorandum, the Pricing Disclosure Package or Offering
Memorandum, or in any such amendment or supplement thereto, or in any Blue Sky
Application or in any Marketing Materials, in reliance upon and in conformity
with written information concerning such Initial Purchaser furnished to the
Company through the Representatives by or on behalf of any Initial Purchaser
specifically for inclusion therein, which information consists solely of the
information specified in Section 8(e). The foregoing indemnity agreement is in
addition to any liability that the Company or the Guarantors may otherwise have
to any Initial Purchaser or to any affiliate, agent, director, officer, employee
or controlling person of that Initial Purchaser.
 
 
24

--------------------------------------------------------------------------------

 
(b) Each Initial Purchaser, severally and not jointly, hereby agrees to
indemnify and hold harmless the Company, each Guarantor, their respective
officers and employees, each of their respective directors, and each person, if
any, who controls the Company or any Guarantor within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act, from and against any
loss, claim, damage or liability, joint or several, or any action in respect
thereof, to which the Company, any Guarantor or any such director, officer,
employee or controlling person may become subject, under the Securities Act or
otherwise, insofar as such loss, claim, damage, liability or action arises out
of, or is based upon, (i) any untrue statement or alleged untrue statement of a
material fact contained (A) in any Free Writing Offering Document, Preliminary
Offering Memorandum, the Pricing Disclosure Package or the Offering Memorandum
or in any amendment or supplement thereto, (B) in any Blue Sky Application, or
(C) in any Marketing Materials, or (ii) the omission or alleged omission to
state in any Free Writing Offering Document, Preliminary Offering Memorandum,
the Pricing Disclosure Package or the Offering Memorandum, or in any amendment
or supplement thereto, or in any Blue Sky Application or in any Marketing
Materials any material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading,
but in each case only to the extent that the untrue statement or alleged untrue
statement or omission or alleged omission was made in reliance upon and in
conformity with written information concerning such Initial Purchaser furnished
to the Company through the Representatives by or on behalf of that Initial
Purchaser specifically for inclusion therein, which information is limited to
the information set forth in Section 8(e).  The foregoing indemnity agreement is
in addition to any liability that any Initial Purchaser may otherwise have to
the Company, any Guarantor or any such director, officer, employee or
controlling person.
 
 
 
25

--------------------------------------------------------------------------------

 
 
(c) Promptly after receipt by an indemnified party under this Section 8 of
notice of any claim or the commencement of any action, the indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party under this Section 8, notify the indemnifying party in writing of the
claim or the commencement of that action; provided, however, that the failure to
notify the indemnifying party shall not relieve it from any liability that it
may have under this Section 8 except to the extent it has been materially
prejudiced (through the forfeiture of substantive rights or defenses) by such
failure and; provided, further, that the failure to notify the indemnifying
party shall not relieve it from any liability that it may have to an indemnified
party otherwise than under this Section 8. If any such claim or action shall be
brought against an indemnified party, and it shall notify the indemnifying party
thereof, the indemnifying party shall be entitled to participate therein and, to
the extent that it wishes, jointly with any other similarly notified
indemnifying party, to assume the defense thereof with counsel reasonably
satisfactory to the indemnified party.  After notice from the indemnifying party
to the indemnified party of its election to assume the defense of such claim or
action, the indemnifying party shall not be liable to the indemnified party
under this Section 8 for any legal or other expenses subsequently incurred by
the indemnified party in connection with the defense thereof other than
reasonable costs of investigation; provided, however, that the Initial
Purchasers shall have the right to employ counsel to represent jointly the
Initial Purchasers and their respective affiliates, agents, directors, officers,
employees and controlling persons who may be subject to liability arising out of
any claim in respect of which indemnity may be sought by the Initial Purchasers
against the Company or any Guarantor under this Section 8, if (i) the Company,
the Guarantors and the Initial Purchasers shall have so mutually agreed; (ii)
the Company and the Guarantors have failed within a reasonable time to retain
counsel reasonably satisfactory to the Initial Purchasers; (iii) the Initial
Purchasers and their respective affiliates, agents, directors, officers,
employees and controlling persons shall have reasonably concluded, based on the
advice of counsel, that there may be legal defenses available to them that are
different from or in addition to those available to the Company and the
Guarantors; or (iv) the named parties in any such proceeding (including any
impleaded parties) include both the Initial Purchasers or their respective
affiliates, agents, directors, officers, employees or controlling persons, on
the one hand, and the Company and the Guarantors, on the other hand, and
representation of both sets of parties by the same counsel would present a
conflict due to actual or potential differing interests between them, and in any
such event the fees and expenses of such separate counsel shall be paid by the
Company and the Guarantors.  No indemnifying party shall (x) without the prior
written consent of the indemnified parties (which consent shall not be
unreasonably withheld), settle or compromise or consent to the entry of any
judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
includes an unconditional release of each indemnified party from all liability
arising out of such claim, action, suit or proceeding and does not include a
statement as to, or an admission of fault, culpability or a failure to act by or
on behalf of any indemnified party, or (y) be liable for any settlement of any
such action effected without its written consent (which consent shall not be
unreasonably withheld), but if settled with the consent of the indemnifying
party or if there be a final judgment of the plaintiff in any such action, the
indemnifying party agrees to indemnify and hold harmless any indemnified party
from and against any loss or liability by reason of such settlement or judgment.
 
 
26

--------------------------------------------------------------------------------

 
 
(d) If the indemnification provided for in this Section 8 shall for any reason
be unavailable to or insufficient to hold harmless an indemnified party under
Section 8(a) or 8(b) in respect of any loss, claim, damage or liability, or any
action in respect thereof, referred to therein, then each indemnifying party
shall, in lieu of indemnifying such indemnified party, contribute to the amount
paid or payable by such indemnified party as a result of such loss, claim,
damage or liability, or action in respect thereof, (i) in such proportion as
shall be appropriate to reflect the relative benefits received by the Company
and the Guarantors, on the one hand, and the Initial Purchasers, on the other,
from the offering of the Notes, or (ii) if the allocation provided by clause (i)
above is not permitted by applicable law, in such proportion as is appropriate
to reflect not only the relative benefits referred to in clause (i) above but
also the relative fault of the Company and the Guarantors, on the one hand, and
the Initial Purchasers, on the other, with respect to the statements or
omissions that resulted in such loss, claim, damage or liability, or action in
respect thereof, as well as any other relevant equitable considerations.  The
relative benefits received by the Company and the Guarantors, on the one hand,
and the Initial Purchasers, on the other, with respect to such offering shall be
deemed to be in the same proportion as the total net proceeds from the offering
of the Notes purchased under this Agreement (before deducting expenses) received
by the Company and the Guarantors, on the one hand, and the total purchase
discounts and commissions received by the Initial Purchasers with respect to the
Notes purchased under this Agreement, on the other hand, bear to the total gross
proceeds from the offering of the Notes under this Agreement as set forth on the
cover page of the Offering Memorandum.  The relative fault shall be determined
by reference to whether the untrue or alleged untrue statement of a material
fact or omission or alleged omission to state a material fact relates to
information supplied by the Company, the Guarantors, or the Initial Purchasers,
the intent of the parties and their relative knowledge, access to information
and opportunity to correct or prevent such statement or omission.  For purposes
of the preceding two sentences, the net proceeds deemed to be received by the
Company shall be deemed to be also for the benefit of the Guarantors, and
information supplied by the Company shall also be deemed to have been supplied
by the Guarantors.  The Company, the Guarantors, and the Initial Purchasers
agree that it would not be just and equitable if contributions pursuant to this
Section 8(d) were to be determined by pro rata allocation (even if the Initial
Purchasers were treated as one entity for such purpose) or by any other method
of allocation that does not take into account the equitable considerations
referred to herein.  The amount paid or payable by an indemnified party as a
result of the loss, claim, damage or liability, or action in respect thereof,
referred to above in this Section 8(d) shall be deemed to include, for purposes
of this Section 8(d), any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such action
or claim.  Notwithstanding the provisions of this Section 8(d), no Initial
Purchaser shall be required to contribute any amount in excess of the purchase
discounts or commissions received by the Initial Purchasers with respect to the
Notes purchased under this Agreement.  No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.  The Initial Purchasers’ obligations to contribute
as provided in this Section 8(d) are several in proportion to their respective
purchase obligations and not joint.
 
(e) The Initial Purchasers severally confirm and the Company and the Guarantors
acknowledge and agree that the statements with respect to the offering of the
Notes by the Initial Purchasers set forth in the third and ninth paragraphs of
the section entitled “Plan of Distribution” in the Pricing Disclosure Package
and the Offering Memorandum constitute the only information concerning such
Initial Purchasers furnished in writing to the Company or any Guarantor by or on
behalf of the Initial Purchasers specifically for inclusion in the Preliminary
Offering Memorandum, the Pricing Disclosure Package and the Offering Memorandum
or in any amendment or supplement thereto.
 
9.            Defaulting Initial Purchasers.
 
 
27

--------------------------------------------------------------------------------

 
 
(a) If, on the Closing Date, any Initial Purchaser defaults in its obligations
to purchase the Notes that it has agreed to purchase under this Agreement, the
remaining non-defaulting Initial Purchasers may in their discretion arrange for
the purchase of such Notes by the non-defaulting Initial Purchasers or other
persons satisfactory to the Company on the terms contained in this
Agreement.  If, within 36 hours after any such default by any Initial Purchaser,
the non-defaulting Initial Purchasers do not arrange for the purchase of such
Notes, then the Company shall be entitled to a further period of 36 hours within
which to procure other persons satisfactory to the non-defaulting Initial
Purchasers to purchase such Notes on such terms.  In the event that within the
respective prescribed periods, the non-defaulting Initial Purchasers notify the
Company that they have so arranged for the purchase of such Notes, or the
Company notifies the non-defaulting Initial Purchasers that it has so arranged
for the purchase of such Notes, either the non-defaulting Initial Purchasers or
the Company may postpone the Closing Date for up to seven full business days in
order to effect any changes that in the opinion of counsel for the Company or
counsel for the Initial Purchasers may be necessary in the Pricing Disclosure
Package, the Offering Memorandum or in any other document or arrangement, and
the Company agrees to promptly prepare any amendment or supplement to the
Pricing Disclosure Package or the Offering Memorandum that effects any such
changes.  As used in this Agreement, the term “Initial Purchaser” includes, for
all purposes of this Agreement unless the context requires otherwise, any party
not listed in Schedule I hereto that, pursuant to this Section 9, purchases
Notes that a defaulting Initial Purchaser agreed but failed to purchase.
 
(b) If, after giving effect to any arrangements for the purchase of the Notes of
a defaulting Initial Purchaser or Initial Purchasers by the non-defaulting
Initial Purchasers and the Company as provided in paragraph (a) above, the
aggregate principal amount of such Notes that remains unpurchased does not
exceed one-eleventh of the aggregate principal amount of all the Notes, then the
Company shall have the right to require each non-defaulting Initial Purchaser to
purchase the principal amount of Notes that such Initial Purchaser agreed to
purchase hereunder plus such Initial Purchaser’s pro rata share (based on the
principal amount of Notes that such Initial Purchaser agreed to purchase
hereunder) of the Notes of such defaulting Initial Purchaser or Initial
Purchasers for which such arrangements have not been made; provided that the
non-defaulting Initial Purchasers shall not be obligated to purchase more than
110% of the aggregate principal amount of Notes that it agreed to purchase on
the Closing Date pursuant to the terms of Section 3.
 
(c) If, after giving effect to any arrangements for the purchase of the Notes of
a defaulting Initial Purchaser or Initial Purchasers by the non-defaulting
Initial Purchasers and the Company as provided in paragraph (a) above, the
aggregate principal amount of such Notes that remains unpurchased exceeds
one-eleventh of the aggregate principal amount of all the Notes, or if the
Company shall not exercise the right described in paragraph (b) above, then this
Agreement shall terminate without liability on the part of the non-defaulting
Initial Purchasers.  Any termination of this Agreement pursuant to this Section
9 shall be without liability on the part of the Company or the Guarantors,
except that the Company and each of the Guarantors will continue to be liable
for the payment of expenses as set forth in Sections 6 and 11 and except that
the provisions of Section 8 shall not terminate and shall remain in effect.
 
(d) Nothing contained herein shall relieve a defaulting Initial Purchaser of any
liability it may have to the Company, the Guarantors or any non-defaulting
Initial Purchaser for damages caused by its default.
 
 
28

--------------------------------------------------------------------------------

 
10.          Termination.  The obligations of the Initial Purchasers hereunder
may be terminated by the Initial Purchasers by notice given to and received by
the Company prior to delivery of and payment for the Notes if, prior to that
time, any of the events described in Sections 7(h), (j) or (n) shall have
occurred or if the Initial Purchasers shall decline to purchase the Notes for
any reason permitted under this Agreement.
 
11.          Reimbursement of Initial Purchasers’ Expenses.  Upon the
consummation of the transactions contemplated by this Agreement, the Company and
the Guarantors, jointly and severally, agree to reimburse the Initial Purchasers
for fees and disbursements of their counsel up to $60,000.  If (a) the Company
for any reason fails to tender the Notes for delivery to the Initial Purchasers,
or (b) the Initial Purchasers shall decline to purchase the Notes for any reason
permitted under this Agreement, the Company and the Guarantors shall reimburse
the Initial Purchasers for all reasonable out-of-pocket expenses (including the
fees and disbursements of counsel for the Initial Purchasers) incurred by the
Initial Purchasers in connection with this Agreement and the proposed purchase
of the Notes, and upon demand the Company and the Guarantors shall pay the full
amount thereof to the Initial Purchasers.  If this Agreement is terminated
pursuant to Section 9 by reason of the default of one or more Initial
Purchasers, the Company and the Guarantors shall not be obligated to reimburse
any defaulting Initial Purchaser on account of those expenses.
 
12.          Notices, etc.  All statements, requests, notices and agreements
hereunder shall be in writing, and:
 
(a) if to the Initial Purchasers, shall be delivered or sent by mail or
facsimile transmission to Barclays Capital Inc., 745 Seventh Avenue, New York,
New York 10019, Attention: Syndicate Registration (Fax: 646-834-8133) with a
copy to Latham & Watkins, LLP, Attention: Michael Chambers (Fax: 713-546-5401),
and with a copy, in the case of any notice pursuant to Section 8(c), to the
Director of Litigation, Office of the General Counsel, Barclays Capital Inc.,
745 Seventh Avenue, New York, New York 10019;
 
(b) if to the Company or any Guarantor, shall be delivered or sent by mail,
telex, overnight courier or facsimile transmission to Global Geophysical
Services, Inc., 13927 South Gessner Road, Missouri City, Texas 77489, Attention:
General Counsel (Fax: 713-972-1008), with a copy to Chamberlain, Hrdlicka,
White, Williams & Aughtry, P.C., 1200 Smith Street, 14th Floor, Houston, Texas
77002, Attention: James J. Spring III (Fax: 713-656-2553);
 
provided, however, that any notice to an Initial Purchaser pursuant to Section
8(c) shall be delivered or sent by hand delivery, mail, telex or facsimile
transmission to such Initial Purchaser at its address set forth in its
acceptance telex to Barclays Capital Inc., which address will be supplied to any
other party hereto by Barclays Capital Inc. upon request.  Any such statements,
requests, notices or agreements shall take effect at the time of receipt
thereof.  The Company shall be entitled to act and rely upon any request,
consent, notice or agreement given or made on behalf of the Initial Purchasers
by Barclays Capital Inc.
 
13.          Persons Entitled to Benefit of Agreement.  This Agreement shall
inure to the benefit of and be binding upon the Initial Purchasers, the Company,
the Guarantors and their respective successors.  This Agreement and the terms
and provisions hereof are for the sole benefit of only those persons, except
that the representations, warranties, indemnities and agreements of the Company
and the Guarantors contained in this Agreement shall also be deemed to be for
the benefit of directors, officers and employees of the Initial Purchasers and
each person or persons, if any, controlling any Initial Purchaser within the
meaning of Section 15 of the Securities Act.  Nothing in this Agreement is
intended or shall be construed to give any person, other than the persons
referred to in this Section 13, any legal or equitable right, remedy or claim
under or in respect of this Agreement or any provision contained herein.
 
 
29

--------------------------------------------------------------------------------

 
14. Survival.  The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company, the Guarantors and
the Initial Purchasers contained in this Agreement or made by or on behalf of
them, respectively, pursuant to this Agreement, shall survive the delivery of
and payment for the Notes and shall remain in full force and effect, regardless
of any termination of this Agreement or any investigation made by or on behalf
of any of them or any person controlling any of them.
 
15. Definition of the Terms “Business Day”, “Affiliate”, and “Subsidiary”.  For
purposes of this Agreement, (a) “business day” means any day on which the New
York Stock Exchange, Inc. is open for trading, and (b) “affiliate” and
“subsidiary” have the meanings set forth in Rule 405 under the Securities Act.
 
16. Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
 
17. Waiver of Jury Trial.  The Company and each of the Initial Purchasers hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby.
 
18. No Fiduciary Duty.  The Company and the Guarantors acknowledge and agree
that in connection with this offering, or any other services the Initial
Purchasers may be deemed to be providing hereunder, notwithstanding any
preexisting relationship, advisory or otherwise, between the parties or any oral
representations or assurances previously or subsequently made by the Initial
Purchasers: (a) no fiduciary or agency relationship between the Company, any
Guarantor and any other person, on the one hand, and the Initial Purchasers, on
the other, exists; (b) the Initial Purchasers are not acting as advisors,
experts or otherwise, to the Company or the Guarantors, including, without
limitation, with respect to the determination of the purchase price of the
Notes, and such relationship between the Company and the Guarantors, on the one
hand, and the Initial Purchasers, on the other, is entirely and solely
commercial, based on arms-length negotiations; (c) any duties and obligations
that the Initial Purchasers may have to the Company and the Guarantors shall be
limited to those duties and obligations specifically stated herein; (d) the
Initial Purchasers and their respective affiliates may have interests that
differ from those of the Company and the Guarantors; and (e) the Company and the
Guarantors have consulted their own legal and financial advisors to the extent
they deemed appropriate.  The Company and the Guarantors hereby waive any claims
that the Company and the Guarantors may have against the Initial Purchasers with
respect to any breach of fiduciary duty in connection with the Notes.
 
19. Counterparts.  This Agreement may be executed in one or more counterparts
and, if executed in more than one counterpart, the executed counterparts shall
each be deemed to be an original but all such counterparts shall together
constitute one and the same instrument.
 
 
30

--------------------------------------------------------------------------------

 
20. Headings.  The headings herein are inserted for convenience of reference
only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.
 
 
31

--------------------------------------------------------------------------------

 
 
If the foregoing correctly sets forth the agreement among the Company, the
Guarantors, and the Initial Purchasers, please indicate your acceptance in the
space provided for that purpose below.
 
Very truly yours,
 


 
Global Geophysical Services, Inc.




By   /s/ P. Mathew Verghese                                          
     Name: P. Mathew Verghese
     Title: Senior Vice President and
   Chief Financial Officer




Autoseis, inc.




By   /s/ P. Mathew Verghese                                          
     Name: P. Mathew Verghese
     Title: Senior Vice President and
   Chief Financial Officer




GGS International holdings, Inc.




By   /s/ P. Mathew Verghese                                          
     Name: P. Mathew Verghese
     Title: Senior Vice President and
   Chief Financial Officer




Autoseis Development Company




By   /s/ P. Mathew Verghese                                      
     Name: P. Mathew Verghese
     Title: Senior Vice President and
   Chief Financial Officer

 
 
[Signatures Continued on Following Page]

 
 

--------------------------------------------------------------------------------

 

Global Eurasia, LLC




By   /s/ P. Mathew Verghese                                       
     Name: P. Mathew Verghese
     Title: Senior Vice President and
   Chief Financial Officer




Paisano Lease Co., Inc.




By   /s/ P. Mathew Verghese                                      
     Name: P. Mathew Verghese
     Title: Senior Vice President and
   Chief Financial Officer




Global Microseismic Services, Inc.




By   /s/ P. Mathew Verghese                                   
     Name: P. Mathew Verghese
     Title: Senior Vice President and
   Chief Financial Officer


 
STRM, LLC
 


By   /s/ P. Mathew Verghese                                 
     Name: P. Mathew Verghese
     Title: Senior Vice President and
   Chief Financial Officer

Signature page to Purchase Agreement
 
 

--------------------------------------------------------------------------------

 

Accepted:
 


Barclays Capital Inc.




By  /s/ Robert J. Anderson
    Name: Robert J. Anderson
    Title: Director




 
Citigroup Global Markets Inc.




By  /s/ John
Bishop                                                               
    Name: John Bishop
    Title: Director




 
Credit Suisse Securities (USA) LLC




By  /s/ Ryan E. Tull                   
                                            
    Name: Ryan E. Tull
    Title: Director


 
Acting on behalf of themselves and
as the Representatives of the several Initial Purchasers

 
 

--------------------------------------------------------------------------------

 


SCHEDULE I
 
Principal
 
Amount of
 
Notes
 
to be
Initial Purchasers
Purchased
Barclays Capital
Inc.                                                                                                                
$30,000,000
Citigroup Global Markets
Inc.                                                                                                                
10,000,000
Credit Suisse Securities (USA)
LLC                                                                                                                
10,000,000
     Total                                                                                                                
$50,000,000

 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE II


LIST OF GUARANTORS




(i)     Autoseis, Inc.
 
(ii)    GGS International Holdings, Inc.
 
(iii)   Autoseis Development Company
 
(iv)   Paisano Lease Co., Inc.
 
(v)    Global Eurasia, LLC
 
(vi)   Global MicroSeismic Services, Inc.
 
(vii)  STRM, LLC

 
 

--------------------------------------------------------------------------------

 
SCHEDULE III

 
Global Geophysical Services, Inc.
 
$50,000,000 10.500% Senior Notes due 2017
 
March 23, 2012
 
Pricing Supplement
Pricing Supplement dated March 23, 2012 to the Preliminary Offering Memorandum
dated March 22, 2012 of Global Geophysical Services, Inc.  This Pricing
Supplement is qualified in its entirety by reference to the Preliminary Offering
Memorandum.  The information in this Pricing Supplement supplements the
Preliminary Offering Memorandum and supersedes the information in the
Preliminary Offering Memorandum to the extent it is inconsistent with the
information in the Preliminary Offering Memorandum.  Capitalized terms used in
this Pricing Supplement but not defined have the meanings given them in the
Preliminary Offering Memorandum.
 
Issuer                                                    
Global Geophysical Services, Inc. (the “Company”)
Securities                                                    
$50.0 million of 10.500% Senior Notes due 2017 (the “notes”)
Aggregate Principal Amount                                                    
$50,000,000
Gross Proceeds                                                    
$47,000,000
Use of Proceeds                                                    
The Company estimates that its net proceeds from this offering will be
approximately $45.5 million after deducting initial purchasers’ discounts and
estimated offering expenses.  The Company intends to use the net proceeds from
this offering to repay a portion of its revolving credit facility.
Form                                                    
144A/Reg S with registration rights
Maturity                                                    
May 1, 2017
Issue Price                                                    
94.000% plus accrued interest, if any, from March 28, 2012
Coupon                                                    
10.500%
Yield to Maturity                                                    
12.106%
Interest Payment Dates                                                    
Semi-annually on May 1 and November 1 of each year, beginning on May 1, 2012
Record Dates                                                    
April 15 and October 15
Optional Redemption                                                    
At any time on or after May 1, 2014, the Company may, at its option, redeem the
notes, in whole or in part, at the redemption prices (expressed as a percentage
of the principal amount thereof) set forth below, together with accrued and
unpaid interest thereon, if any, to the redemption date (subject to the rights
of holders of notes on the relevant record date to receive interest due on the
relevant interest payment date), if redeemed during the 12-month period
beginning May 1 of the years indicated:
 
Year
Percentage
 
2014
105.250%
 
2015
102.625%
 
2016 and thereafter
100.000%
 
In addition, at any time prior to May 1, 2014, the Company may redeem all or a
portion of the notes at a price equal to 100% of the principal amount plus a
“make-whole” premium, using a discount rate of Treasuries plus 0.50%, plus
accrued and unpaid interest, if any, to the redemption date.
Optional Redemption with Equity Proceeds
Prior to May 1, 2013, the Company may on any one or more occasions redeem up to
35% of the aggregate principal amount of the notes issued under the Indenture
with the net cash proceeds from one or more equity offerings at a redemption
price of 110.500% of the principal amount thereof, plus accrued and unpaid
interest, if any, to the redemption date (subject to the rights of holders of
notes on the relevant record date to receive interest due on the relevant
interest payment date).
Guarantees                                                    
The Company’s existing and future domestic subsidiaries will fully and
unconditionally guarantee the notes.
Change of Control                                                    
101% plus accrued and unpaid interest.
Original Issue Discount                                                    
The notes will be issued with original issue discount (“OID”) for U.S. federal
income tax purposes in excess of a statutorily defined de minimis amount.  As
such, U.S. Holders, whether on the cash or accrual method of tax accounting,
will be required to include any amounts representing OID in gross income (as
ordinary income) on a constant yield to maturity basis for U.S. federal income
tax purposes in advance of the receipt of cash payments to which such income is
attributable.
Trade Date                                                    
March 23, 2012
Settlement Date                                                    
March 28, 2012 (T+3)
Joint Book-Running Managers
Barclays Capital Inc.
Citigroup Global Markets Inc.
Credit Suisse Securities (USA) LLC
Denominations                                                    
$2,000 and integral multiples of $1,000 in excess thereof.
CUSIP/ISIN Numbers                                                    
144A CUSIP and ISIN: 37946S AC1 and US37946SAC17
Regulation S CUSIP and ISIN: U3164M AC8 and USU3164MAC83



 
 

--------------------------------------------------------------------------------

 


 
CAPITALIZATION



The following table sets forth the Company’s cash and cash equivalents and
capitalization as of December 31, 2011:
 
•  
on a historic basis; and

 
•  
on an as adjusted basis to give effect to this offering and the application of
proceeds from this offering.

 
You should read this table together with the sections of the Preliminary
Offering Memorandum entitled “Use of Proceeds,” “Selected Financial Information”
and “Management’s Discussion and Analysis of Financial Condition and Results of
Operations,” and with the Company’s financial statements and related notes
included elsewhere in the Preliminary Offering Memorandum.
 

   
As of December 31, 2011
     
Historical
   
As
Adjusted for
this Offering
           
(unaudited)
     
(in thousands)
 
Cash and cash equivalents
  $ 21,525     $ 21,525  
Revolving credit facility(1) 
    70,000       24,500  
$200 million Existing 10½% Senior Notes due 2017
    200,000       200,000  
Notes offered hereby
    —       50,000  
Other debt(2) 
    22,085       22,085  
Total debt
  $ 292,085     $ 296,585  
Stockholders’ equity:
                                 
Common stock, $.01 par value: 100,000,000 shares authorized and
37,042,019 shares outstanding
  $ 467     $ 467  
Additional paid-in-capital
    246,104       246,104  
Treasury stock: 9,671,119 shares (historical);
    (96,525 )     (96,525 )
Accumulated (deficit)
    (36,484 )     (36,484 )
Total stockholders’ equity
    113,562       113,562  
Total capitalization
  $ 405,647     $ 410,147  

 
_______________________

 
(1)  
Net proceeds of approximately $45.5 million used to repay revolver borrowings.

 
(2)
Includes $11.7 million of promissory notes, $0.5 million of notes payable, and
$9.9 million of capital leases.

 
__________________________________________________

 
 
 

--------------------------------------------------------------------------------

 
This material is strictly confidential and has been prepared by the Company
solely for use in connection with the proposed offering of the securities
described in the Preliminary Offering Memorandum. This material is personal to
each offeree and does not constitute an offer to any other person or the public
generally to subscribe for or otherwise acquire the securities. Please refer to
the Preliminary Offering Memorandum for a complete description.


The securities have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”), and are being offered only to (1) “qualified
institutional buyers” as defined in Rule 144A under the Securities Act and (2)
outside the United States to non-U.S. persons in compliance with Regulation S
under the Securities Act, and this communication is only being distributed to
such persons.


This communication is not an offer to sell the securities and it is not a
solicitation of an offer to buy the securities in any jurisdiction to any person
to whom it is unlawful to make such offer or soliciation in such jurisdiction.

 
 

--------------------------------------------------------------------------------

 
SCHEDULE IV
 
A.           Insert list of each document provided as an amendment or supplement
to the Preliminary Offering Memorandum.
 
·  
Pricing Supplement, dated March 23, 2012

 
B.           Insert list of any “road show” materials that are Free Writing
Offering Documents.
 
·  
None


 
 

--------------------------------------------------------------------------------

 
SCHEDULE V
 


 
 
Entity
 
Jurisdiction of Organization
 
 
Tier 1 (Direct) Subsidiaries
 
Global Geophysical Services, Ltd.
Cayman Islands
Global Geophysical Services SpA
Chile
Global Geophysical Services S.A.
Ecuador
Global Geophysical Services, S. de R.L. de C.V.
Mexico
GGS Mexico Services, S. de R.L. de C.V.
Mexico
Global Servicos Geofisicos, Ltda.
Brazil
Global Geophysical Services Nigeria, Ltd.
Nigeria
Global Geophysical Services, Sp. z.o.o.
Poland
Global Geophysical Services Arabia, Ltd.
Saudi Arabia
Autoseis, Inc.
Texas, United States
GGS International Holdings, Inc.
Texas, United States
Global Microseismic Services, Inc.
Texas, United States
Paisano Lease Co., Inc.
Texas, United States
Global Eurasia, LLC
Delaware, United States
 
Tier 2 (Indirect) Subsidiaries
 
Global Geophysical Services (Isle of Man), Ltd
Isle of Man
Expertise for Seismic Services, LLC
Iraq
Global Geophysical Services S.A.C.
Peru
Global Neftegeophysica, LLC
Russia
Autoseis Development Company
Texas, United States
STRM, LLC
Colorado, United States



 
 
Entity
 
Jurisdiction of Organization
 
Global Geophysical International Pensions, Ltd.
(1 issued share held by Citco Trustees (Cayman), Ltd.,  as trustee of the Global
Geophysical International Retirement Plan)
Cayman Islands

 
 
 

--------------------------------------------------------------------------------

 
Exhibit A
 
Company Counsel Opinion
 
The opinion of Chamberlain, Hrdlicka, White, Williams & Aughtry LLP, to be
delivered pursuant to Section 7(c) of the Purchase Agreement, shall be to the
effect that:
 
1.  
The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware; and the Company is duly
qualified to do business as a foreign corporation in good standing in Alaska,
Arkansas, California, Colorado, Kansas, Louisiana, Maryland, Montana, Nebraska,
North Dakota, Ohio, Oklahoma, Pennsylvania, Texas, Utah, West Virginia, and
Wyoming.

 
2.  
The Company has the requisite corporate power and authority (a) to own, lease
and operate its properties and to conduct its business as described in the
Pricing Disclosure Package and the Offering Memorandum and (b) to execute and
deliver, as applicable, and perform its obligations under the Purchase
Agreement, the Registration Rights Agreement, the Indenture, the Notes and the
Exchange Notes.

 
3.  
Each Guarantor is a corporation or limited liability company duly formed,
validly existing and in good standing under the laws of its jurisdiction of
formation. Each Guarantor has the requisite corporate or limited liability
company power and authority, as applicable, (a) to own or lease, as the case may
be, and to operate its properties and to conduct its business as described in
the Pricing Disclosure Package and the Offering Memorandum and (b) to execute
and deliver and perform its obligations under the Purchase Agreement, the
Registration Rights Agreement, the Indenture, the Guarantees and the Exchange
Guarantees. Each Guarantor is duly qualified to do business as a foreign
corporation or limited liability company in good standing in the jurisdictions
listed on Exhibit A hereto.

 
4.  
All of the outstanding capital stock of each Guarantor has been duly authorized
and is validly issued, fully paid and non-assessable and is owned of record by
the Company, directly, or owned of record by a wholly-owned subsidiary of the
Company, free and clear of any security interest, mortgage, pledge, lien,
encumbrance, defect or claim, except as set forth in the Offering Memorandum.

 
5.  
The Purchase Agreement has been duly authorized, executed and delivered by each
of the Company and each Guarantor (the “Opinion Parties”).

 
6.  
The Registration Rights Agreement has been duly authorized, executed and
delivered by, and is a valid and binding agreement of, each of the Opinion
Parties.

 
7.  
The Indenture (including the Guarantees contained therein with respect to the
Guarantors) has been duly authorized, executed and delivered by each of the
Opinion Parties and constitutes a valid and binding agreement of each of the
Opinion Parties.

 
 
Exhibit A-1

--------------------------------------------------------------------------------

 
8.  
The Notes are in the form specified by the Indenture, have been duly authorized
by the Company for issuance and sale pursuant to the Purchase Agreement and the
Indenture, and, when executed by authorized representatives of the Company and
authenticated by the Trustee in the manner provided in the Indenture and
delivered against payment of the purchase price therefor, will constitute valid
and binding obligations of the Company.

 
9.  
The Exchange Notes have been duly and validly authorized for issuance by the
Company, and, when issued and authenticated in accordance with the terms of the
Indenture, the Registration Rights Agreement and the Exchange Offer, in each
case in accordance with applicable law, will constitute valid and binding
obligations of the Company.

 
10.  
The Exchange Guarantees have been duly and validly authorized for issuance by
the Guarantors, and, when issued in accordance with the terms of the Indenture,
the Registration Rights Agreement and the Exchange Offer, in each case in
accordance with applicable law, will constitute valid and binding obligations of
the Guarantors.

 
11.  
The Notes and the Indenture conform in all material respects to the descriptions
thereof contained in the Pricing Disclosure Package and the Offering Memorandum.

 
12.  
The statements under the caption “Description of the Notes” in the Pricing
Disclosure Package and the Offering Memorandum insofar as they purport to
constitute a summary of the terms of the Indenture, the Notes and the
Registration Rights Agreement and the Guarantees and the statements under the
under the captions “Description of Certain Other Indebtedness,” “Plan of
Distribution,” and “Certain United States Federal Income Tax Considerations,”
insofar as they purport to describe or summarize certain provisions of the
documents or U.S. federal laws referred to therein  fairly and accurately
describe or summarize the matters therein described in all material respects.

 
13.  
The statements under the caption “Environmental Disclosures and Regulation” in
the Pricing Disclosure Package and the Offering Memorandum, insofar as they
purport to constitute summaries of legal matters, fairly summarize the matters
therein described in all material respects.

 
14.  
No filing, consent, approval, authorization, order, registration or
qualification of or with any court or Governmental Authority is required under
Applicable Law for the execution, delivery and performance by the Opinion
Parties of the Indenture, the Purchase Agreement or the Registration Rights
Agreement, or of the delivery and performance by the Opinion Parties of the
Notes, the Guarantees, the Exchange Notes or the Exchange Guarantees, as
applicable, or the offering, issuance, sale and delivery of the Notes, the
Exchange Notes, the Guarantees or the Exchange Guarantees, or consummation of
the transactions contemplated by the Purchase Documents or the Exchange Notes or
the Exchange Guarantees and by the Pricing Disclosure Package and the Offering
Memorandum, except such as have been obtained or made by the Company or the
Guarantors and are in full force and effect, and except such as may be required
by applicable state securities or blue sky laws or federal and state securities
laws with respect to the Company’s and the Guarantors’ obligations under the
Registration Rights Agreement.

 
 
Exhibit A-2

--------------------------------------------------------------------------------

 
15.  
The execution and delivery of the Purchase Documents, the Exchange Notes and the
Exchange Guarantees by the Opinion Parties party thereto and the performance by
such Opinion Party and compliance by such Opinion Party with the terms of their
respective obligations thereunder, and consummation by such Opinion Party of the
transactions contemplated thereby, as applicable, will not (i) conflict with or
result in a breach or violation of any of the terms or provisions of, or
constitute a default under, or result in the creation or imposition of any lien,
charge or encumbrance upon any property or assets of such Opinion Party pursuant
to any of the agreements listed on Exhibit C (the “Material Agreements”); (ii)
result in any violation of the provisions of Organizational Documents of such
Opinion Party; or (iii) conflict with or result in a breach or violation of any
of the terms or provisions of, or constitute a default under any Applicable Law.

 
16.  
None of the Opinion Parties is and, after giving effect to the offering and sale
of the Notes and the application of the proceeds thereof as described in the
Pricing Disclosure Package and the Offering Memorandum, will be, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

 
17.  
Assuming the accuracy of, and compliance by all parties with, the
representations, warranties and covenants of the Company and the Guarantors and
the Initial Purchasers contained in the Purchase Documents, no registration of
the Notes or the Guarantees under the Securities Act, and no qualification of an
indenture under the Trust Indenture Act with respect thereto, is required in
connection with the purchase of the Notes by the Initial Purchasers in the
manner contemplated under the Purchase Agreement or the initial resale of the
Notes by the Initial Purchasers in the Exempt Resales.

 
Such counsel shall state that such counsel acted as counsel to the Opinion
Parties in connection with the preparation of the Pricing Disclosure Package and
the Offering Memorandum. Such counsel may note that except to the extent
expressly set forth in numbered paragraphs 12 and 13 such counsel has not
undertaken to verify independently any of the factual matters set forth in the
Pricing Disclosure Package and the Offering Memorandum and that many
determinations required to be made in the preparation of the Pricing Disclosure
Package and the Offering Memorandum involved matters of a non-legal nature. Such
counsel shall state that in the course of acting as counsel to the Opinion
Parties in connection with the preparation of the Pricing Disclosure Package and
the Offering Memorandum, such counsel reviewed the Pricing Disclosure Package
and the Offering Memorandum, and participated in conferences and telephone
conversations with officers and other representatives of the Opinion Parties,
during which conferences and conversations the contents of the Pricing
Disclosure Package and the Offering Memorandum and related matters were
discussed. Such counsel shall also state that it reviewed and relied upon
certain corporate records and documents, letters from accountants, and oral and
written statements of officers and other representatives of the Opinion Parties
and others as to the existence and consequence of certain factual and other
matters. Such counsel may state that based exclusively on the participation,
review and reliance described in the preceding two sentences, such counsel
advises that no facts came to such counsel’s attention that caused us to believe
that:(i) the Pricing Disclosure Package, as of the Applicable Time, contained or
contains any untrue statement of material fact or omitted or omits to state any
material fact either required to be stated therein or would be necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, or (ii) the Offering
 
 
Exhibit A-3

--------------------------------------------------------------------------------

 
Memorandum, as of its date and as of the Closing Date, contained or contains any
untrue statement of a material fact or omitted or omits to state any material
fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading (except that such
counsel may state that in each case it does not express any view as to the
financial statements and related notes and schedules thereto, and other
financial and accounting data derived from such financial statements and related
notes). Such counsel may also state that (1) such counsel is not passing upon
and do not assume any responsibility for the accuracy, completeness or fairness
of the statements contained in the Pricing Disclosure Package or the Offering
Memorandum related to accounting matters, or to financial statements or the
notes thereto, or factual matters derived from such financial statements or the
notes thereto; and (2) such counsel makes no representation that it has
independently verified the accuracy, completeness or fairness of such
statements, except to the extent set forth in the numbered paragraphs above.
 
 
Exhibit A-4

--------------------------------------------------------------------------------

 
Exhibit B
 
New York Counsel Opinion
 
The opinion of Carter, Ledyard & Milburn LLP, to be delivered pursuant to
Section 7(c) of the Purchase Agreement, shall be to the effect that:
 
1.  The Registration Rights Agreement has been duly delivered by each of the
Company and each Guarantor (the “Covered Parties”) and constitutes a valid and
binding agreement of each of the Covered Parties, enforceable against each of
the Covered Parties in accordance with its terms.
 
2.  The Indenture (including the Guarantees contained therein with respect to
the Guarantors) has been duly delivered by each of the Covered Parties and
constitutes a valid and binding agreement of each of the Covered Parties,
enforceable against each of the Covered Parties in accordance with its terms.
 
3.  The Notes are in the form contemplated by the Indenture, and, when executed
by the Company and authenticated by the Trustee in the manner provided in the
Indenture and delivered against payment of the purchase price therefor, will
constitute valid and binding obligations of the Company, enforceable against the
Company in accordance with their terms and will be entitled to the benefits of
the Indenture.
 
4.  The Exchange Notes, when issued and authenticated in accordance with the
terms of the Indenture, the Registration Rights Agreement and the Exchange Offer
(in each case in accordance with the terms of the Operative Documents and
applicable law), will constitute valid and binding obligations of the Company,
enforceable against the Company in accordance with their terms and will be
entitled to the benefits of the Indenture.
 
5.  The Exchange Guarantees, when issued in accordance with the terms of the
Indenture, the Registration Rights Agreement and the Exchange Offer (in each
case in accordance with the terms of the Operative Documents and applicable
law), will constitute valid and binding obligations of the Guarantors,
enforceable against the Guarantors in accordance with their terms and will be
entitled to the benefits of the Indenture.
 
 
Exhibit B-1

--------------------------------------------------------------------------------

 
6.  No filing, consent, approval, authorization, order, registration or
qualification of or with any New York court or New York governmental authority
is required for the execution, delivery and performance by the Covered Parties
of the Operative Documents or the Exchange Notes or the Exchange Guarantees, or
the offering, issuance, sale and delivery of the Notes, the Exchange Notes, the
Guarantees or the Exchange Guarantees, or consummation of the transactions
contemplated by the Operative Documents or the Exchange Notes or the Exchange
Guarantees and by the Pricing Disclosure Package and the Offering Memorandum,
except such as have been obtained or made by the Company or the Guarantors and
are in full force and effect, and except such as may be required by applicable
state securities or blue sky laws or federal and state securities laws with
respect to the Company’s and the Guarantors’ obligations under the Registration
Rights Agreement.
 
7.  The execution and delivery of the Operative Documents, the Exchange Notes
and the Exchange Guarantees by the Covered Parties, as applicable, and the
performance by the Covered Parties and compliance by the Covered Parties with
the terms of their respective obligations thereunder, and consummation by the
Covered Parties of the transactions contemplated thereby, as applicable, will
not conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under any New York statute, rule or
regulation.

 
Exhibit B-2

--------------------------------------------------------------------------------

 
Exhibit C
 
General Counsel Opinion
 
The opinion of Christopher P. Graham, General Counsel of Global Geophysical
Services, Inc. (the “Company”), to be delivered pursuant to Section 7(d) of the
Purchase Agreement, shall be to the effect that:
 
A.           To such counsel’s knowledge, the Company is duly qualified as a
foreign corporation to transact business and is in good standing in each
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except for such
jurisdictions where the failure to so qualify or to be in good standing would
not, individually or in the aggregate, have a material adverse effect on the
condition, financial or otherwise, or in the earnings, business, operations or
prospects, whether or not arising from transactions in the ordinary course of
business of the Company and its subsidiaries considered as one entity (a
“Material Adverse Effect”).
 
B.           To such counsel’s knowledge, each subsidiary of the Company listed
on Exhibit B to his opinion has been duly incorporated or formed and is validly
existing as a corporation or limited liability company in good standing under
the laws of the jurisdiction of its incorporation or formation, as the case may
be, has corporate power and authority to own, or lease, as the case may be, and
to operate its properties and to conduct its business as described in the
Pricing Disclosure Package and the Offering Memorandum and is duly qualified as
a foreign corporation to transact business and is in good standing in each
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except for such
jurisdictions where the failure to so qualify or to be in good standing would
not, individually or in the aggregate, have a Material Adverse Effect.
 
C.           To such counsel’s knowledge, there are no legal or governmental
actions, suits or proceedings pending or threatened which are required to be
disclosed in the Pricing  Disclosure Package or the Offering Memorandum.


D.           To such counsel’s knowledge, except as disclosed in Pricing
Disclosure Package and the Offering Memorandum,  (i) neither the Company nor any
of its subsidiaries is a party to, and (ii) neither the property nor the assets
of the Company or any of its subsidiaries are subject to, any pending or
threatened action or proceeding that may individually or in the aggregate have
(X) a material adverse effect on the transactions contemplated by the Operative
Documents or (Y) a Material Adverse Effect.


E.           The Indenture (including the Guarantees contained therein with
respect to the Guarantors) has been duly authorized, executed and delivered by
each of the Company and the Guarantors.


 
Exhibit C-1

--------------------------------------------------------------------------------

 
Such counsel shall also state that he has acted as counsel to the Company and
each subsidiary of the Company listed on Exhibit B (collectively, the Opinion
Parties”) in connection with the preparation of the Pricing Disclosure Package
and the Offering Memorandum, and based on such counsel’s examination of the
Pricing Disclosure Package and the Offering Memorandum and conferences with
certain officers and employees of and with auditors for, and other
representatives of, the Opinion Parties, representatives of the Initial
Purchasers and counsel for the Initial Purchasers, no facts have come to the
attention of such counsel that leads such counsel to believe that (i) the
Pricing Disclosure Package, as of the Applicable Time contained or contains any
untrue statement of material fact or omits to state any material fact necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading, or (ii) the Offering Memorandum, or any
amendment or supplement thereto, as of its date and as of the Closing Date,
contained or contains any untrue statement of a material fact or omitted or
omits to state any material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading Notwithstanding anything to the contrary contained in this paragraph,
I express no belief with respect to the financial statements and related notes
and schedules thereto, and other financial, accounting and statistical data
derived from such financial statements and related notes, included in the
Pricing Disclosure Package or the Offering Memorandum. Such counsel may also
state that (1) such counsel is not passing upon and does not assume any
responsibility for the accuracy, completeness or fairness of the statements
contained in the Pricing Disclosure Package or the Offering Memorandum related
to accounting matters, or to financial statements or the notes thereto, or
factual matters derived from such financial statements or the notes thereto; and
(2) such counsel makes no representation that it has independently verified the
accuracy, completeness or fairness of such statements.

 
 
Exhibit C-2

--------------------------------------------------------------------------------

 
